FILED:   May 4, 2004

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4792
                             (CR-01-455)


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

           versus


ZACARIAS MOUSSAOUI, a/k/a Shaqil, a/k/a Abu
Khalid al Sahrawi,

                                              Defendant - Appellee.

-------------------------

CENTER FOR NATIONAL SECURITY STUDIES,

               Amicus Curiae.


                              O R D E R



     The court amends its opinion filed April 22, 2004, as

follows:

     On page 6, footnote 5, line 6 -- a quotation mark is added

before the asterisks.

     On page 18, second full paragraph, line 4, the word

“exclusively” replaces “excusively.”


                                For the Court - By Direction,


                                /s/ Patricia S. Connor
                                           Clerk
                 Rehearing granted, September 13, 2004




                                                         Volume 1 of 2

                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
ZACARIAS MOUSSAOUI, a/k/a Shaqil,
a/k/a Aba Khalid al Sahrawi,
                Defendant-Appellee,               No. 03-4792


CENTER FOR NATIONAL SECURITY
STUDIES,
        Amicus Supporting Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
         Leonie M. Brinkema, District Judge. (CR-01-455)

                      Argued: December 3, 2003

                       Decided: April 22, 2004

       Before WILKINS, Chief Judge, and WILLIAMS and
                 GREGORY, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Chief Judge Wilkins announced the judgment of the court and wrote
an opinion, in which Judge Williams concurs as to Parts I, II,
IV.C.2.a. through IV.C.2.c., and V.A. through V.C., and in which
Judge Gregory concurs except as to Part V.C. Judge Williams wrote
2                     UNITED STATES v. MOUSSAOUI
an opinion concurring in part and dissenting in part, Judge Gregory
wrote an opinion concurring in part and dissenting in part.


                              COUNSEL

ARGUED: Paul N. Clement, Deputy Solicitor General, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellant. Frank Willard Dunham, Jr., Federal Public Defender,
Alexandria, Virginia; Edward Brian MacMahon, Jr., Middleburg, Vir-
ginia, for Appellee. ON BRIEF: Christopher A. Wray, Assistant
Attorney General, Patrick F. Philbin, Associate Deputy Attorney Gen-
eral, Jonathan L. Marcus, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Paul J. McNulty, United States Attor-
ney, Robert A. Spencer, Assistant United States Attorney, Kenneth
M. Karas, Assistant United States Attorney, David J. Novak, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellant. Ger-
ald T. Zerkin, Jr., Senior Assistant Federal Public Defender, Kenneth
P. Troccoli, Assistant Federal Public Defender, Anne M. Chapman,
Assistant Federal Public Defender, Alexandria, Virginia, Alan H.
Yamamoto, Alexandria, Virginia, for Appellee. Kathleen Clark,
Joseph Onek, CENTER FOR NATIONAL SECURITY STUDIES,
Washington, D.C., for Amicus Curiae.


                               OPINION

WILKINS, Chief Judge:

   The Government appeals a series of rulings by the district court
granting Appellee Zacarias Moussaoui access to certain individuals1
("the enemy combatant witnesses" or "the witnesses") for the purpose
of deposing them pursuant to Federal Rule of Criminal Procedure 15;
rejecting the Government’s proposed substitutions for the depositions;
    1
   The names of these individuals are classified, as is much of the infor-
mation pertinent to this appeal. We have avoided reference to classified
material to the greatest extent possible. Where classified information has
been redacted, it has been noted by "* * * *."
                      UNITED STATES v. MOUSSAOUI                          3
and imposing sanctions for the Government’s refusal to produce the
witnesses. We are presented with questions of grave significance—
questions that test the commitment of this nation to an independent
judiciary, to the constitutional guarantee of a fair trial even to one
accused of the most heinous of crimes, and to the protection of our
citizens against additional terrorist attacks. These questions do not
admit of easy answers.

   For the reasons set forth below, we reject the Government’s claim
that the district court exceeded its authority in granting Moussaoui
access to the witnesses. We affirm the conclusion of the district court
that the enemy combatant witnesses could provide material, favorable
testimony on Moussaoui’s behalf, and we agree with the district court
that the Government’s proposed substitutions for the witnesses’ depo-
sition testimony are inadequate. However, we reverse the district
court insofar as it held that it is not possible to craft adequate substitu-
tions, and we remand with instructions for the district court and the
parties to craft substitutions under certain guidelines. Finally, we
vacate the order imposing sanctions on the Government.

                                     I.

                     A. Background Information

   On September 11, 2001, members of the terrorist organization al
Qaeda2 hijacked three passenger aircraft and crashed them into the
Pentagon and the World Trade Center towers in New York. A fourth
plane, apparently destined for the United States Capitol, crashed in
Pennsylvania after passengers wrested control from the hijackers. The
attacks resulted in the deaths of over 3000 men, women, and children.

  Moussaoui was arrested for an immigration violation in mid-
August 2001 and, in December of that year, was indicted on several
charges of conspiracy related to the September 11 attacks. In July
2002, the Government filed a superseding indictment charging Mous-
saoui with six offenses: conspiracy to commit acts of terrorism tran-
  2
   The name "al Qaeda" is transliterated from Arabic. Several spellings
may be acceptable for transliterated terms; this opinion adopts the spell-
ing conventions employed by the district court and the parties.
4                     UNITED STATES v. MOUSSAOUI
scending national boundaries, see 18 U.S.C.A. § 2332b(a)(2), (c)
(West 2000); conspiracy to commit aircraft piracy, see 49 U.S.C.A.
§ 46502(a)(1)(A), (a)(2)(B) (West 1997); conspiracy to destroy air-
craft, see 18 U.S.C.A. §§ 32(a)(7), 34 (West 2000); conspiracy to use
weapons of mass destruction, see 18 U.S.C.A. § 2332a(a) (West 2000
& Supp. 2003); conspiracy to murder United States employees, see 18
U.S.C.A. §§ 1114, 1117 (West 2000 & Supp. 2003), and conspiracy
to destroy property, see 18 U.S.C.A. § 844(f), (i), (n) (West 2000 &
Supp. 2003). The Government seeks the death penalty on the first
four of these charges.

   According to the allegations of the indictment, Moussaoui was
present at an al Qaeda training camp in April 1998. The indictment
further alleges that Moussaoui arrived in the United States in late Feb-
ruary 2001 and thereafter began flight lessons in Norman, Oklahoma.
Other allegations in the indictment highlight similarities between
Moussaoui’s conduct and the conduct of the September 11 hijackers.
Each of the four death-eligible counts of the indictment alleges that
the actions of Moussaoui and his coconspirators "result[ed] in the
deaths of thousands of persons on September 11, 2001." E.g., J.A.
(03-4162) 108.3

                  B. Events Leading to this Appeal

   Simultaneously with its prosecution of Moussaoui, the Executive
Branch has been engaged in ongoing efforts to eradicate al Qaeda and
to capture its leader, Usama bin Laden. These efforts have resulted in
the capture of numerous members of al Qaeda, including the wit-
nesses at issue here: * * * *.
    3
    The materials before us include numerous joint appendices from both
this and the previous appeal. We will cite such materials as follows. An
appendix will be cited either J.A., to denote an unclassified appendix, or
J.A.C., to denote a classified appendix. This designation will be followed
by a parenthetical reference to the docket number of the appeal to which
the appendix relates. For example, a reference to page 26 of the unclassi-
fied joint appendix from the previous appeal would be denoted "J.A. (03-
4162) 26"; a reference to page 300 of the classified appendix from the
current appeal would be denoted "J.A.C. (03-4792) 300." References to
supplemental appendices will include the designation "Supp."—for
example, "Supp. J.A.C. (03-4162) 25."
                     UNITED STATES v. MOUSSAOUI                       5
   Witness * * * * was captured * * * *. * * * *, Moussaoui (who
at that time was representing himself in the district court) moved for
access to Witness * * * *, asserting that the witness would be an
important part of his defense. * * * * The Government opposed this
request.4

   The district court conducted a hearing, after which it issued an oral
ruling granting access to Witness * * * * ("the January 30 order").
The court subsequently issued a memorandum opinion explaining its
ruling in greater detail. The district court concluded that Witness
* * * * could offer material testimony in Moussaoui’s defense; in par-
ticular, the court determined that Witness * * * * had * * * * knowl-
edge of the September 11 plot and that his testimony would support
Moussaoui’s claim that he was not involved in the attacks. At a mini-
mum, the court observed, Witness * * * * testimony could support an
argument that Moussaoui should not receive the death penalty if con-
victed.

   The district court acknowledged that Witness * * * * is a national
security asset and therefore denied standby counsel’s request for
unmonitored pretrial access and declined to order his production at
trial. The court also determined, however, that the Government’s
national security interest must yield to Moussaoui’s right to a fair
trial. Accordingly, the court ordered that Witness * * * * testimony
be preserved by means of a Rule 15 deposition. See Fed. R. Crim. P.
15(a)(1) (providing that court may order deposition of witness to pre-
serve testimony for trial "because of exceptional circumstances and in
the interest of justice"). In an attempt to minimize the effect of its
order on national security, the district court ordered that certain pre-
cautions be taken. Specifically, the court directed that the deposition
would be taken by remote video, with Witness * * * * in an undis-
closed location and Moussaoui, standby counsel, and counsel for the
Government in the presence of the district court. * * * *.
  4
   Moussaoui and standby counsel also sought access to other al Qaeda
members accused of complicity in the 9/11 attacks. The district court
denied these requests on the basis that Moussaoui and standby counsel
had failed to demonstrate that these individuals could provide material,
admissible testimony. Those rulings are not before us.
6                    UNITED STATES v. MOUSSAOUI
   While the Government’s appeal of the January 30 order was pend-
ing before this court, we remanded for the purpose of allowing the
district court to determine whether any substitution existed that would
place Moussaoui in substantially the same position as would a deposi-
tion. On remand, both the Government and standby counsel offered
proposed substitutions for Witness * * * * deposition testimony.5 The
district court rejected the Government’s proposed substitutions, rea-
soning that (a) the information in the * * * * reports was unreliable,
and (b) the substitutions themselves were flawed in numerous
respects. Believing itself bound to consider only the Government’s
proposed substitutions, the district court did not review the substitu-
tions offered by standby counsel.

   The proceedings on remand complete, we conducted oral argument
on June 3, 2003. Shortly thereafter, we dismissed the appeal as inter-
locutory. See United States v. Moussaoui (Moussaoui I), 333 F.3d
509, 517 (4th Cir. 2003). Upon receiving the mandate of this court,
the district court entered an order directing the Government to inform
the court whether it would comply with the January 30 order. On July
14, 2003, the Government filed a pleading indicating that it would
refuse to provide access to Witness * * * * for the purpose of con-
ducting a deposition.

   On August 29, the district court entered an order ("the August 29
order") granting access to Witnesses * * * * for purposes of conduct-
ing Rule 15 depositions of those witnesses. The order imposed the
same conditions as those applicable to Witness * * * *. The court also
directed the Government to file any proposed substitutions for the
witnesses’ testimony by September 5, and it directed standby counsel
to file any response to the substitutions by September 12.
    5
    These substitutions were derived as follows. * * * * These highly
classified reports are intended for use in the military and intelligence
communities; they were not prepared with this litigation in mind. Por-
tions of the * * * * reports concerning Moussaoui and the September 11
attacks have been excerpted and set forth in documents prepared for pur-
poses of this litigation. These documents, deemed " * * * * summaries" by
the parties and the district court, have been provided to defense counsel
in conformance with the Government’s obligations under Brady v. Mary-
land, 373 U.S. 63 (1963). The proposed substitutions are based on
* * * * summaries.
                      UNITED STATES v. MOUSSAOUI                        7
   On September 8, the district court rejected the Government’s pro-
posed substitutions without requiring any response from the defense.
The court stated that the Government’s proposed substitutions for the
deposition testimony of Witnesses * * * * failed for the same reasons
as the Government’s proposed substitutions for the deposition testi-
mony of Witness * * * *. Following the rejection of its proposed sub-
stitutions, the Government informed the court that it would not
comply with the August 29 order.

   The district court then directed the parties to submit briefs concern-
ing the appropriate sanction to be imposed for the Government’s
refusal to comply with the January 30 and August 29 orders. Standby
counsel sought dismissal but alternatively asked the district court to
dismiss the death notice. The Government filed a responsive pleading
stating that "[t]o present the issue most efficiently to the Court of
Appeals, and because [the Classified Information Procedures Act]
prescribes dismissal as the presumptive action a district court must
take in these circumstances, we do not oppose standby counsel’s sug-
gestion that the appropriate action in this case is to dismiss the indict-
ment." J.A.C. (03-4792) 487; see id. (asserting that "dismissal of the
indictment . . . is the surest route for ensuring that the questions at
issue here can promptly be presented to the Fourth Circuit").

   Noting that "[t]he unprecedented investment of both human and
material resources in this case mandates the careful consideration of
some sanction other than dismissal," J.A. (03-4792) 319, the district
court rejected the parties’ claims that the indictment should be dis-
missed. Rather, the court dismissed the death notice, reasoning that
Moussaoui had adequately demonstrated that the witnesses could pro-
vide testimony that, if believed, might preclude a jury from finding
Moussaoui eligible for the death penalty. Further, because proof of
Moussaoui’s involvement in the September 11 attacks was not neces-
sary to a conviction, and because the witnesses’ testimony, if
believed, could exonerate Moussaoui of involvement in those attacks,
the district court prohibited the Government "from making any argu-
ment, or offering any evidence, suggesting that the defendant had any
involvement in, or knowledge of, the September 11 attacks." Id. at
327. In conjunction with this ruling, the district court denied the Gov-
ernment’s motions to admit into evidence cockpit voice recordings
8                    UNITED STATES v. MOUSSAOUI
made on September 11; video footage of the collapse of the World
Trade Center towers; and photographs of the victims of the attacks.

   The Government now appeals, attacking multiple aspects of the
rulings of the district court.6

                                   II.

   Before turning to the merits, we consider the preliminary question
of our jurisdiction. The parties do not dispute that we have jurisdic-
tion over the present appeal. Nevertheless, because this is an interloc-
utory appeal, and in view of our prior dismissal for lack of an
appealable order, we will examine the question. See Snowden v.
Checkpoint Check Cashing, 290 F.3d 631, 635 (4th Cir.), cert. denied,
537 U.S. 1087 (2002).

   In the previous appeal, we concluded that we lacked jurisdiction
because (1) the Classified Information Procedures Act (CIPA), 18
U.S.C.A. App. 3 §§ 1-16 (West 2000 & Supp. 2003)—§ 7(a) of which
authorizes an interlocutory appeal from certain orders of the district
court regarding the disclosure of classified information—did not
apply; (2) the order of the district court was not a collateral order
appealable under Cohen v. Beneficial Industrial Loan Corp., 337 U.S.
541 (1949); and (3) mandamus jurisdiction was not appropriate. In the
present appeal, the Government asserts that this court has jurisdiction
pursuant to CIPA, the collateral order doctrine, and 18 U.S.C.A.
§ 3731 (West Supp. 2003). Because we conclude that jurisdiction for
this appeal lies under § 3731, we need not address the Government’s
other proposed bases for jurisdiction.

  Section 3731 allows the Government to pursue an interlocutory
appeal of certain pretrial rulings of the district court in a criminal
case. The first paragraph of § 3731 provides, in pertinent part, that
    6
   Shortly before we heard oral argument on this appeal, the district
court vacated its order granting Moussaoui’s request to represent himself
and appointed standby counsel as counsel of record. Accordingly, for the
remainder of this opinion we will follow our usual practice and refer to
Moussaoui and his attorneys collectively as "Moussaoui," except where
necessary for the sake of clarity.
                     UNITED STATES v. MOUSSAOUI                        9
"[i]n a criminal case an appeal by the United States shall lie to a court
of appeals from a decision, judgment, or order of a district court dis-
missing an indictment or information . . . as to any one or more
counts, or any part thereof." 18 U.S.C.A. § 3731. The second para-
graph of the statute allows the United States to appeal a pretrial order
suppressing or excluding evidence, provided "the United States attor-
ney certifies to the district court that the appeal is not taken for pur-
pose of delay and that the evidence is a substantial proof of a fact
material in the proceeding." Id. Section 3731 requires courts to con-
strue its provisions "liberally" in order "to effectuate its purposes."
Id.; see United States v. Wilson, 420 U.S. 332, 337-39 (1975) (holding
that, in enacting § 3731, Congress intended to remove all barriers to
a Government appeal in a criminal case other than those imposed by
the Constitution).

   The district court sanctioned the Government for refusing to pro-
duce the enemy combatant witnesses for depositions by dismissing
the death notice and excluding specific items of evidence. Both
aspects of the sanction are appealable under § 3731—the latter under
the text of the statute itself, and the former by liberal construction of
the term "dismissing." See United States v. Quinones, 313 F.3d 49,
56-57 (2d Cir. 2002) (holding dismissal of death notice appealable
under § 3731), cert. denied, 124 S. Ct. 807 (2003); United States v.
Bass, 266 F.3d 532, 535-36 (6th Cir. 2001) (same), rev’d on other
grounds, 536 U.S. 862 (2002) (per curiam); United States v. Acosta-
Martinez, 252 F.3d 13, 16-17 (1st Cir. 2001) (same); United States v.
Cheely, 36 F.3d 1439, 1441 (9th Cir. 1994) (same).

                                  III.

   With respect to the merits, the Government first argues that the dis-
trict court erred in ordering the production of the enemy combatant
witnesses for the purpose of deposing them. Within the context of this
argument, the Government makes two related claims. First, the Gov-
ernment asserts that because the witnesses are noncitizens outside the
territorial boundaries of the United States, there is no means by which
the district court can compel their appearance on Moussaoui’s behalf.
Second, the Government maintains that even if the district court has
the power to reach the witnesses, its exercise of that power is cur-
tailed by the reality that the witnesses are in military custody in time
10                   UNITED STATES v. MOUSSAOUI
of war, and thus requiring them to be produced would violate consti-
tutional principles of separation of powers. We address these argu-
ments seriatim.

                         A. Process Power

   The Sixth Amendment guarantees that "[i]n all criminal prosecu-
tions, the accused shall enjoy the right . . . to have compulsory pro-
cess for obtaining witnesses in his favor." U.S. Const. amend. VI. The
compulsory process right is circumscribed, however, by the ability of
the district court to obtain the presence of a witness through service
of process. See United States v. Greco, 298 F.2d 247, 251 (2d Cir.
1962) ("[T]he Sixth Amendment can give the right to compulsory
process only where it is within the power of the federal government
to provide it."). The Government maintains that because the enemy
combatant witnesses are foreign nationals outside the boundaries of
the United States, they are beyond the process power of the district
court and, hence, unavailable to Moussaoui.

   The Government’s argument rests primarily on the well established
and undisputed principle that the process power of the district court
does not extend to foreign nationals abroad. See United States v.
Theresius Filippi, 918 F.2d 244, 246 n.2 (1st Cir. 1990) ("The United
States has no subpoena power over a foreign national in a foreign
country."). Were this the governing rule, Moussaoui clearly would
have no claim under the Sixth Amendment. See United States v.
Zabaneh, 837 F.2d 1249, 1259-60 (5th Cir. 1988) ("It is well estab-
lished . . . that convictions are not unconstitutional under the Sixth
Amendment even though the United States courts lack power to sub-
poena witnesses, (other than American citizens) from foreign coun-
tries."). This is not the controlling principle, however.

  The Government’s argument overlooks the critical fact that the
enemy combatant witnesses are in the custody of an official of the
United States Government.7 Therefore, we are concerned not with the
  7
   The Government will neither confirm nor deny that the witnesses are
in United States custody. However, it concedes, and we agree, that for
purposes of this appeal we must assume that the witnesses are in United
States custody.
                      UNITED STATES v. MOUSSAOUI                       11
ability of the district court to issue a subpoena to the witnesses, but
rather with its power to issue a writ of habeas corpus ad testificandum
("testimonial writ") to the witnesses’ custodian. See 28 U.S.C.A.
§ 2241(c)(5) (West 1994); United States v. Cruz-Jiminez, 517 F.2d
95, 99-100 (3d Cir. 1992) (explaining that when a defendant asserts
a Sixth Amendment right to the testimony of an incarcerated witness,
the district court may obtain the witness’ testimony by issuing a testi-
monial writ).

   In determining whether a district court possesses the power to serve
a writ of habeas corpus, the critical principle is that the writ is served
not upon the prisoner, but upon the custodian. See Braden v. 30th Jud.
Cir. Ct., 410 U.S. 484, 494-95 (1973) ("The writ of habeas corpus
does not act upon the prisoner who seeks relief, but upon the person
who holds him in . . . custody."). As the Supreme Court has noted,
"The important fact to be observed in regard to the mode of procedure
upon this writ is, that it is directed to, and served upon, not the person
confined, but his jailer. It does not reach the former except through
the latter." Ex Parte Endo, 323 U.S. 283, 306 (1944) (internal quota-
tion marks omitted); see 28 U.S.C.A. § 2243 (West 1994) (providing
that a writ of habeas corpus "shall be directed to the person having
custody of the person detained"). Therefore, the relevant question is
not whether the district court can serve the witnesses, but rather
whether the court can serve the custodian.8
   8
     At oral argument, the Government described the capture of the enemy
combatant witnesses as "a windfall" from which Moussaoui should not
be entitled to benefit. We agree with the Government’s premise; there
can be no doubt that, were it not for the capture of these witnesses,
Moussaoui could have no hope of obtaining their testimony. It does not
follow, however, that this fortuity should not inure to Moussaoui’s bene-
fit. Indeed, the Government acknowledged that if the witnesses were
brought to the United States for reasons unrelated to Moussaoui’s prose-
cution, the district court would have the power to order their production.
We are unable to discern why Moussaoui should be entitled to the benefit
of the second windfall but not the first.
   We also think that the Government’s "windfall" argument mistakenly
focuses on the ability of the district court to serve process on the wit-
nesses, rather than on the custodian. The district court has never had—
and does not now have—the power to serve process on the witnesses.
But, as explained in Part III.B, the district court has always had the
power to serve process on the custodian, and the existence of that power
is not affected by the fact that the custodian now has the enemy comba-
tant witnesses within his charge.
12                   UNITED STATES v. MOUSSAOUI
                       B. Person to be Served

   There can be no question that the district court possesses the power
to serve process on the witnesses’ custodian. Although the witnesses’
immediate custodian is unknown, cf. Henderson v. INS, 157 F.3d 106,
122 (2d Cir. 1998) (noting that a writ of habeas corpus is ordinarily
served on "the individual with day-to-day control over" the prisoner),
it would appear—at least the Government has not disputed—that the
witnesses are in military custody. Therefore, Secretary of Defense
Donald Rumsfeld is their ultimate custodian. The Second Circuit has
recently concluded that an enemy combatant detained in a naval brig
outside the territorial jurisdiction of the district court properly named
Secretary Rumsfeld as respondent in light of the Secretary’s "unprec-
edented" level of personal involvement with the petitioner’s deten-
tion. Padilla v. Rumsfeld, 352 F.3d 695, 709 (2d Cir. 2003), cert.
granted, 124 S. Ct. 1353 (2004). We lack the record evidence of Sec-
retary Rumsfeld’s personal involvement that the Padilla court found
persuasive. Nevertheless, the Government argues that the witnesses
are of vital import to the war effort and to national security. Under
these circumstances, it is reasonable to believe that Secretary Rum-
sfeld is closely involved in their detention * * * *. Therefore, Secre-
tary Rumsfeld—who is indisputably within the process power of the
district court—is a proper recipient of a testimonial writ directing pro-
duction of the witnesses.9

   Even if it were necessary for the writ to be served upon the wit-
nesses’ immediate custodian, who is in a foreign country, the district
court would have the power to serve the writ. In arguing otherwise,
the Government points to the language of 28 U.S.C.A. § 2241(a)
(West 1994)—which provides that district courts may issue writs of
habeas corpus "within their respective jurisdictions"—and notes that
in Johnson v. Eisentrager, 339 U.S. 763, 781-83 (1950), the Supreme
Court held that the writ of habeas corpus ad subjiciendum ("the Great
Writ") did not extend to enemy aliens held abroad. Based upon the
language of § 2241 and Johnson, the Government contends that the
process power of the district court does not extend overseas.
  9
     * * * *.
                      UNITED STATES v. MOUSSAOUI                         13
   This argument is premised on the assumption that territorial limita-
tions applicable to the Great Writ also apply to the lesser writs. This
assumption is incorrect. In Carbo v. United States, 364 U.S. 611
(1961), the Supreme Court considered the question of whether the
writ of habeas corpus ad prosequendum ("prosecutorial writ") applied
extraterritorially. The Court traced the different histories of the Great
Writ and the testimonial and prosecutorial writs, noting that the statu-
tory authority to issue the Great Writ had been territorially limited
since at least 1875. See id. at 614-18. In contrast, the prosecutorial
writ (authority for which derived from a different statutory provision)
existed for the purpose of bringing a defendant into a jurisdiction for
prosecution and thus was not traditionally territorially limited. See id.
The Court concluded that while these distinctions were erased when
Congress enacted § 2241, Congress did not intend to abandon them.
See Carbo, 364 U.S. at 620. The Court therefore concluded that the
prosecutorial writ may issue extraterritorially. See id. at 621.

   Although the Carbo Court explicitly left the question open, its rea-
soning applies equally to the testimonial writ. See Muhammad v. War-
den, 849 F.2d 107, 114 (4th Cir. 1988). It is thus clear that a district
court can reach beyond the boundaries of its own district in order to
issue a testimonial writ.

                                    IV.

   The Government next argues that even if the district court would
otherwise have the power to order the production of the witnesses, the
January 30 and August 29 orders are improper because they infringe
on the Executive’s warmaking authority, in violation of separation of
powers principles.10
  10
    Moussaoui asserts that we should not consider this argument because
any conflict between the Government’s interests and Moussaoui’s is of
the Government’s making. There is no question that the Government
cannot invoke national security concerns as a means of depriving Mous-
saoui of a fair trial. That is not what the Government is attempting to do,
however. The Government’s claim is that separation of powers principles
place the enemy combatant witnesses beyond the reach of the district
court. If that is so (although we ultimately conclude it is not), then Mous-
saoui would not have an enforceable Sixth Amendment right to the wit-
nesses’ testimony.
14                   UNITED STATES v. MOUSSAOUI
                         A. Immunity Cases

   We begin by examining the Government’s and Judge Williams’
reliance on cases concerning governmental refusal to grant immunity
to potential defense witnesses. The Government argues that these
cases stand for the proposition that the district court may be precluded
from issuing certain orders that implicate the separation of powers.
We reject this characterization of these cases.

   The "Self-Incrimination Clause of the Fifth Amendment guarantees
that no person ‘shall be compelled in any criminal case to be a wit-
ness against himself.’" Withrow v. Williams, 507 U.S. 680, 688
(1993) (quoting U.S. Const. amend. V). Nothing in the Fifth Amend-
ment, or in any other constitutional provision, provides a means for
overcoming this privilege once a potential witness has invoked it. See,
e.g., United States v. Lenz, 616 F.2d 960, 962 (6th Cir. 1980). How-
ever, through the Immunity of Witnesses Act, 18 U.S.C.A. §§ 6001-
6005 (West 2000 & Supp. 2003), Congress has conferred upon the
Attorney General statutory authority to grant use immunity to wit-
nesses in order to obtain their testimony at trial. See generally Kasti-
gar v. United States, 406 U.S. 441, 446 (1972) (explaining that
immunity statutes "seek a rational accommodation between the
imperatives of the [Fifth Amendment] privilege and the legitimate
demands of government to compel citizens to testify"). The Immunity
Act grants the Attorney General or his designee exclusive authority
and discretion to confer immunity. See 18 U.S.C.A. § 6003(b); United
States v. Washington, 318 F.3d 845, 855 (8th Cir.), cert. denied, 124
S. Ct. 209, 251 (2003).

   The circuit courts, including the Fourth Circuit, have uniformly
held that district courts do not have any authority to grant immunity,
even when a grant of immunity would allow a defendant to present
material, favorable testimony. See, e.g., United States v. Bowling, 239
F.3d 973, 976 (8th Cir. 2001); United States v. Abbas, 74 F.3d 506,
511-12 (4th Cir. 1996); Lenz, 616 F.2d at 962. These holdings have
been based on the facts that no power to grant immunity is found in
the Constitution and that Congress reserved the statutory immunity
power to the Attorney General. Cf. Earl v. United States, 361 F.2d
531, 534 (D.C. Cir. 1966) (observing, in an opinion by then-Circuit
Judge Warren Burger, that the power to grant immunity "is one of the
                     UNITED STATES v. MOUSSAOUI                       15
highest forms of discretion conferred by Congress on the Executive"
and cannot be assumed by the judiciary). Because a district court has
no power to grant immunity to compel the testimony of a potential
witness who has invoked the privilege against self-incrimination, a
defendant has no Sixth Amendment right to such testimony. See
United States v. Turkish, 623 F.2d 769, 773-74 (2d Cir. 1980)
("Traditionally, the Sixth Amendment’s Compulsory Process Clause
gives the defendant the right to bring his witness to court and have
the witness’s non-privileged testimony heard, but does no[t] carry
with it the additional right to displace a proper claim of privilege,
including the privilege against self-incrimination.").

   The circuits are divided with respect to the question of whether a
district court can ever compel the government, on pain of dismissal,
to grant immunity to a potential defense witness. Compare United
States v. Mackey, 117 F.3d 24, 27 (1st Cir. 1997) (stating that "in cer-
tain extreme cases of prosecutorial misconduct," government’s refusal
to grant immunity may justify dismissal of prosecution); United
States v. Westerdahl, 945 F.2d 1083, 1086 (9th Cir. 1991) (court may
compel government to grant immunity to potential defense witness
when "the fact-finding process is intentionally distorted by prosecu-
torial misconduct"); Blissett v. Lefevre, 924 F.2d 434, 441-42 (2d Cir.
1991) ( "[A] trial court should order the prosecutor to grant a defense
witness immunity only in extraordinary circumstances."), and United
States v. Frans, 697 F.2d 188, 191 (7th Cir. 1983) ("[W]e have
implied that review [of refusal to grant immunity] may be proper if
there is a clear abuse of discretion violating the due process clause."),
with Bowling, 239 F.3d at 976-77 (holding that district court has no
authority to compel government to grant immunity); cf. United States
v. Talley, 164 F.3d 989, 997 (6th Cir. 1999)(noting that the Sixth Cir-
cuit has not yet decided whether, and under what circumstances, a
district court could compel the government to grant immunity to a
potential witness); Autry v. Estelle, 706 F.2d 1394, 1401 (5th Cir.
1983) (leaving open possibility that compelled grant of immunity may
be justified by prosecutorial misconduct). The Fourth Circuit, consis-
tent with the majority rule, has held that a district court may compel
the government to grant immunity upon a showing of prosecutorial
misconduct and materiality. See Abbas, 74 F.3d at 512.
16                    UNITED STATES v. MOUSSAOUI
   Courts have noted that compelling the prosecution to grant immu-
nity implicates the separation of powers.11 See, e.g., Turkish, 623 F.2d
at 775-76. Decisions to grant or deny immunity are intimately tied to
decisions regarding which perpetrators of crimes will be prosecuted,
a core aspect of the Executive’s duty to enforce the laws. See United
States v. Pennell, 737 F.2d 521, 528 (6th Cir. 1984). On a related
note, a grant of immunity creates substantial burdens on the Execu-
tive’s ability to prosecute the witness. Prosecuting a previously immu-
nized witness requires the government to bear the "heavy burden" of
proving that the prosecution does not rest on immunized testimony.
Turkish, 623 F.2d at 775 (internal quotation marks omitted). Further,
"awareness of the obstacles to successful prosecution of an immu-
nized witness may force the prosecution to curtail its cross-
examination of the witness in the case on trial to narrow the scope of
the testimony that the witness will later claim tainted his subsequent
prosecution." Id.

   The Government claims that these "immunity cases" stand for the
proposition that, under certain circumstances, legitimate separation of
powers concerns effectively insulate the Government from being
compelled to produce evidence or witnesses. In fact, the majority rule
and the law of this circuit stand for precisely the opposite proposition,
namely, that courts will compel a grant of immunity, despite the exis-
tence of separation of powers concerns, when the defendant demon-
strates that the Government’s refusal to grant immunity to an essential
defense witness constitutes an abuse of the discretion granted to the
Government by the Immunity Act. A showing of misconduct is neces-
sary because, as explained above, a defendant has no Sixth Amend-
ment right to the testimony of a potential witness who has invoked the
Fifth Amendment right against self-incrimination; therefore, the
defendant has no Sixth Amendment right that could outweigh the
Government’s interest in using its immunity power sparingly. Gov-
ernmental abuse of the immunity power, however, vitiates this inter-
est because when the Government’s misconduct threatens to impair
the defendant’s right to a fair trial, it is proper for the district court
  11
    There is also a concern that the opportunity to compel the govern-
ment to grant immunity may induce "cooperative perjury among law vio-
lators." Turkish, 623 F.2d at 775.
                     UNITED STATES v. MOUSSAOUI                     17
to protect that right by compelling the Government to immunize the
witness.

  For these reasons, the analogy between this case and the immunity
cases is inapt. The witnesses at issue here, unlike potential witnesses
who have invoked their Fifth Amendment rights, are within the pro-
cess power of the district court, and Moussaoui therefore has a Sixth
Amendment right to their testimony. As discussed below, this right
must be balanced against the Government’s legitimate interest in pre-
venting disruption of its detention * * * * of the enemy combatant
witnesses.

                      B. Governing Principles

   The concept that the various forms of governmental power—
legislative, executive, and judicial—should be exercised by different
bodies predates the Constitution. See Loving v. United States, 517
U.S. 748, 756 (1996) (citing Montesquieu, The Spirit of the Laws,
151-52 (Thomas Nugent trans., 1949), and 1 William Blackstone,
Commentaries *146-*147, *269-*270). The alternative, "[t]he accu-
mulation of all powers legislative, executive and judiciary in the same
hands, . . . may justly be pronounced the very definition of tyranny."
The Federalist No. 47, at 244 (James Madison) (Gary Wills ed.,
1982). "The principle of separation of powers was not simply an
abstract generalization in the minds of the Framers: it was woven into
the document that they drafted in Philadelphia in the summer of
1787." Buckley v. Valeo, 424 U.S. 1, 124 (1976) (per curiam); see INS
v. Chadha, 462 U.S. 919, 946 (1983) ("The very structure of the Arti-
cles delegating and separating powers under Arts. I, II, and III exem-
plifies the concept of separation of powers . . . ."). And, the Supreme
Court "consistently has given voice to, and has reaffirmed, the central
judgment of the Framers of the Constitution that, within our political
scheme, the separation of governmental powers into three coordinate
Branches is essential to the preservation of liberty." Mistretta v.
United States, 458 U.S. 361, 380 (1989).

  Separation of powers does not mean, however, that each branch is
prohibited from any activity that might have an impact on another.
See The Federalist No. 47, at 245 (James Madison) (explaining that
separation of powers does not mean that the branches "ought to have
18                   UNITED STATES v. MOUSSAOUI
no partial agency in, or no controul over the acts of each other," but
rather means "that where the whole power of one department is exer-
cised by the same hands which possess the whole power of another
department, the fundamental principles of a free constitution, are sub-
verted" (emphasis omitted)). "[A] hermetic sealing off of the three
branches of Government from one another would preclude the estab-
lishment of a Nation capable of governing itself effectively." Buckley,
424 U.S. at 121. Indeed, the Supreme Court has observed that "even
quite burdensome interactions" between the judiciary and the Execu-
tive do not "necessarily rise to the level of constitutionally forbidden
impairment of the Executive’s ability to perform its constitutionally
mandated functions." Clinton v. Jones, 520 U.S. 681, 702 (1997). One
example of permissible but burdensome interaction is judicial review
of official Executive conduct. See id. at 703.

   Stated in its simplest terms, the separation of powers doctrine pro-
hibits each branch of the government from "intru[ding] upon the cen-
tral prerogatives of another." Loving, 517 U.S. at 757. Such an
intrusion occurs when one branch arrogates to itself powers constitu-
tionally assigned to another branch or when the otherwise legitimate
actions of one branch impair the functions of another. See id.; see also
Clinton, 520 U.S. at 701-02.

   This is not a case involving arrogation of the powers or duties of
another branch. The district court orders requiring production of the
enemy combatant witnesses involved the resolution of questions
properly—indeed, exclusively—reserved to the judiciary. Therefore, if
there is a separation of powers problem at all, it arises only from the
burden the actions of the district court place on the Executive’s per-
formance of its duties. See Clinton, 520 U.S. at 701-06 (addressing
claim that separation of powers principles barred "an otherwise tradi-
tional exercise of judicial power" that would "impose an unacceptable
burden on the President’s time and energy, and thereby impair the
effective performance of his office").

   The Supreme Court has explained on several occasions that deter-
mining whether a judicial act places impermissible burdens on
another branch of government requires balancing the competing inter-
ests. See, e.g., Nixon v. Admin’r of Gen. Servs., 433 U.S. 425, 443
(1977). In a case concerning the extent of the President’s executive
                      UNITED STATES v. MOUSSAOUI                       19
immunity, the Supreme Court noted that "[c]ourts traditionally have
recognized the President’s constitutional responsibilities and status as
factors counseling judicial deference and restraint.") Nixon v. Fitzger-
ald, 457 U.S. 731, 753 (1982). The Court continued,

     It is settled law that the separation-of-powers doctrine does
     not bar every exercise of jurisdiction over the President of
     the United States. But our cases also have established that
     a court, before exercising jurisdiction, must balance the con-
     stitutional weight of the interest to be served against the
     dangers of intrusion on the authority and functions of the
     Executive Branch.

Id. at 753-54 (citations & footnote omitted).

                             C. Balancing

                 1. The Burden on the Government

   The Constitution charges the Congress and the Executive with the
making and conduct of war. See U.S. Const. art. I, § 8, cl. 11-16 (set-
ting forth Congress’ war powers); id. art. II, § 2, cl. 1 (providing that
"[t]he President shall be Commander in Chief of the Army and Navy
of the United States"); Hamdi v. Rumsfeld (Hamdi II), 296 F.3d 278,
281 (4th Cir. 2002). It is not an exaggeration to state that the effective
performance of these duties is essential to our continued existence as
a sovereign nation. Indeed, "no governmental interest is more compel-
ling than the security of the Nation." Haig v. Agee, 453 U.S. 280, 307
(1981); see Hamdi II, 296 F.3d at 283 (observing, in the post-
September 11 context, that "government has no more profound
responsibility than the protection of Americans . . . against additional
unprovoked attack"). Thus, "[i]n accordance with [the] constitutional
text, the Supreme Court has shown great deference to the political
branches when called upon to decide cases implicating sensitive mat-
ters of foreign policy, national security, or military affairs." Hamdi II,
296 F.3d at 281.

  The Government alleges—and we accept as true—that * * * * the
enemy combatant witnesses is critical to the ongoing effort to combat
20                   UNITED STATES v. MOUSSAOUI
terrorism by al Qaeda. The witnesses are al Qaeda operatives * * * *
Their value as intelligence sources can hardly be overstated. And, we
must defer to the Government’s assertion that interruption * * * * will
have devastating effects on the ability to gather information from
them. Cf. CIA v. Sims, 471 U.S. 159, 176 (1985) (noting that "whether
an intelligence source will be harmed if his identity is revealed will
often require complex political, historical, and psychological judg-
ments" that courts are poorly equipped to make). * * * *, it is not
unreasonable to suppose that interruption * * * * could result in the
loss of information that might prevent future terrorist attacks.

   The Government also asserts that production of the witnesses
would burden the Executive’s ability to conduct foreign relations. See
United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 319
(1936) ("In this vast external realm, . . . the President alone has the
power to speak or listen as a representative of the nation."). The Gov-
ernment claims that if the Executive’s assurances of confidentiality
can be abrogated by the judiciary, the vital ability to obtain the coop-
eration of other governments will be devastated.

   The Government also reminds us of the bolstering effect produc-
tion of the witnesses might have on our enemies. In Johnson, the
Supreme Court considered the question of whether enemy aliens, cap-
tured and detained abroad, should be able to assert Fifth Amendment
claims by means of a petition for the Great Writ. See Johnson, 339
U.S. at 767. In rejecting this claim, the Court noted that issuance of
the writ to enemy aliens would not only impose direct burdens on mil-
itary commanders, but would also bolster the enemy in a manner
inimical to the war effort:

        A basic consideration in habeas corpus practice is that the
     prisoner will be produced before the court. . . . To grant the
     writ to these prisoners might mean that our army must trans-
     port them across the seas for hearing. This would require
     allocation of shipping space, guarding personnel, billeting
     and rations. . . . The writ, since it is held to be a matter of
     right, would be equally available to enemies during active
     hostilities as in the present twilight between war and peace.
     Such trials would hamper the war effort and bring aid and
     comfort to the enemy. They would diminish the prestige of
                     UNITED STATES v. MOUSSAOUI                        21
    our commanders, not only with enemies but with wavering
    neutrals. It would be difficult to devise more effective fetter-
    ing of a field commander than to allow the very enemies he
    is ordered to reduce to submission to call him to account in
    his own civil courts and divert his efforts and attention from
    the military offensive abroad to the legal defensive at home.
    Nor is it unlikely that the result of such enemy litigiousness
    would be a conflict between judicial and military opinion
    highly comforting to enemies of the United States.

Id. at 778-79. Although the concerns expressed in Johnson do not
exactly translate to the present context, the Government asserts that
they are nevertheless relevant. For example, al Qaeda operatives are
trained to disrupt the legal process in whatever manner possible; indi-
cations that such techniques may be successful will only cause a
redoubling of their efforts.

  In summary, the burdens that would arise from production of the
enemy combatant witnesses are substantial.

                      2. Moussaoui’s Interest

  The importance of the Sixth Amendment right to compulsory pro-
cess is not subject to question—it is integral to our adversarial crimi-
nal justice system:

    The need to develop all relevant facts in the adversary sys-
    tem is both fundamental and comprehensive. The ends of
    criminal justice would be defeated if judgments were to be
    founded on a partial or speculative presentation of the facts.
    The very integrity of the judicial system and public confi-
    dence in the system depend on full disclosure of all the
    facts, within the framework of the rules of evidence. To
    ensure that justice is done, it is imperative to the function of
    the courts that compulsory process be available for the pro-
    duction of evidence needed either by the prosecution or by
    the defense.

United States v. Nixon, 418 U.S. 683, 709 (1974); see Washington v.
Texas, 388 U.S. 14, 19 (1967) ("The right to offer the testimony of
22                    UNITED STATES v. MOUSSAOUI
witnesses, and to compel their attendance, if necessary, is in plain
terms the right to present a defense."). Chambers v. Mississippi, 410
U.S. 284, 302 (1973).

   The compulsory process right does not attach to any witness the
defendant wishes to call, however. Rather, a defendant must demon-
strate that the witness he desires to have produced would testify "in
his favor." U.S. Const. amend. VI; see United States v. Valenzuela-
Bernal, 458 U.S. 858, 867 (1982). Thus, in order to assess Mous-
saoui’s interest, we must determine whether the enemy combatant
witnesses could provide testimony material to Moussaoui’s defense.

   In the CIPA context,12 we have adopted the standard articulated by
the Supreme Court in Roviaro v. United States, 353 U.S. 53 (1957),
for determining whether the government’s privilege in classified
information must give way. See United States v. Smith, 780 F.2d
1102, 1107-10 (4th Cir. 1985) (en banc). Under that standard, a
defendant becomes entitled to disclosure of classified information
upon a showing that the information "‘is relevant and helpful to the
defense . . . or is essential to a fair determination of a cause.’" Id. at
1107 (quoting Roviaro, 353 U.S. at 60-61); see United States v. Fer-
nandez, 913 F.2d 148, 154 (4th Cir. 1990) (explaining that "Smith
requires the admission of classified information" once the defendant
has satisfied the Roviaro standard).

   Because Moussaoui has not had—and will not receive—direct
access to any of the witnesses, he cannot be required to show materi-
ality with the degree of specificity that applies in the ordinary case.
See Valenzuela-Bernal, 458 U.S. at 870-71, 873. Rather, it is suffi-
  12
     We adhere to our prior ruling that CIPA does not apply because the
January 30 and August 29 orders of the district court are not covered by
either of the potentially relevant provisions of CIPA: § 4 (concerning
deletion of classified information from documents to be turned over to
the defendant during discovery) or § 6 (concerning the disclosure of clas-
sified information by the defense during pretrial or trial proceedings).
See Moussaoui I, 333 F.3d at 514-15. Like the district court, however,
we believe that CIPA provides a useful framework for considering the
questions raised by Moussaoui’s request for access to the enemy comba-
tant witnesses.
                     UNITED STATES v. MOUSSAOUI                       23
cient if Moussaoui can make a "plausible showing" of materiality. Id.
at 873; cf. id. at 871 (noting that a defendant who has not interviewed
a potential witness may demonstrate materiality by relating "the
events to which a witness might testify[ ] and the relevance of those
events to the crime charged"). However, in determining whether
Moussaoui has made a plausible showing, we must bear in mind that
Moussaoui does have access to the * * * * summaries. See Part V.B,
infra.

   Before considering whether Moussaoui has made the necessary
showing with respect to each witness, we pause to consider some gen-
eral arguments raised by the Government concerning materiality.
First, the Government maintains that Moussaoui can demonstrate
materiality only by relying on admissible evidence. We agree with the
Government to a certain extent—Moussaoui should not be allowed to
rely on obviously inadmissible statements (e.g., statements resting on
a witness’ belief rather than his personal knowledge). Cf. Wood v.
Bartholomew, 516 U.S. 1, 6 (1995) (per curiam) (holding that inad-
missible materials that are not likely to lead to the discovery of admis-
sible exculpatory evidence are not subject to disclosure under Brady
v. Maryland, 373 U.S. 83 (1963)). However, because many rulings on
admissibility—particularly those relating to relevance—can only be
decided in the context of a trial, most of the witnesses’ statements
cannot meaningfully be assessed for admissibility at this time. More-
over, statements that may not be admissible at the guilt phase may be
admissible during the penalty phase, with its more relaxed evidentiary
standards. See 18 U.S.C.A. § 3593(c) (West Supp. 2003).

   Second, the Government maintains that Moussaoui cannot establish
materiality unless he can prove that the witnesses would not invoke
their Fifth Amendment rights against self-incrimination. We have pre-
viously indicated, however, that a court should not assume that a
potential witness will invoke the Fifth Amendment. Cf. United States
v. Walton, 602 F.2d 1176, 1180 (4th Cir. 1979) (noting that, when a
potential defense witness is in protective custody, "[t]he better proce-
dure is to allow the defense counsel to hear directly from the witness
whether he would be willing to talk to the defense attorney"). While
circumstances indicating that a potential witness will refuse to testify
may support a decision not to compel disclosures sought by the
defense, see United States v. Polowichak, 783 F.2d 410, 414 (4th Cir.
24                    UNITED STATES v. MOUSSAOUI
1986), such circumstances are not present here. While it is possible
that the witnesses would be reluctant to testify in a deposition setting,
there is no particular reason to assume that they would refuse. Cf.
Watkins v. Callahan, 724 F.2d 1038, 1044 (1st Cir. 1984) (noting that
a potential defense witness who was charged with the same murder
as the defendant, and who was resisting extradition, "in all likelihood
would refuse to testify").

   Additionally, the Government argues that even if the witnesses’
testimony would tend to exonerate Moussaoui of involvement in the
September 11 attacks, such testimony would not be material because
the conspiracies with which Moussaoui is charged are broader than
September 11. Thus, the Government argues, Moussaoui can be con-
victed even if he lacked any prior knowledge of September 11. This
argument ignores the principle that the scope of an alleged conspiracy
is a jury question, see United States v. Sharpe, 133 F.34 952, 867 (5th
Cir. 1999), and the possibility that Moussaoui may assert that the con-
spiracy culminating in the September 11 attacks was distinct from any
conspiracy in which he was involved. Moreover, even if the jury
accepts the Government’s claims regarding the scope of the charged
conspiracy, testimony regarding Moussaoui’s non-involvement in
September 11 is critical to the penalty phase. If Moussaoui had no
involvement in or knowledge of September 11, it is entirely possible
that he would not be found eligible for the death penalty.13
  13
    For example, the Government maintains that even if Moussaoui was
not part of the September 11 attacks, he may be subject to the death pen-
alty for withholding information regarding the upcoming attacks after his
arrest. See 18 U.S.C.A. § 3591(a)(2)(C) (West 2000) (providing that a
defendant is eligible for the death penalty if the jury finds, beyond a rea-
sonable doubt, that the defendant "intentionally participated in an act,
contemplating that the life of a person would be taken . . . , and the vic-
tim died as a direct result of the act"); Br. for the United States at 89
(asserting that Moussaoui "lied in a way that concealed the conspiracy
and prevented discovery of the September 11 attacks"). A finding by the
jury that Moussaoui lacked any knowledge of the planned September 11
attacks would substantially undermine this theory, although the Govern-
ment might still be able to establish Moussaoui’s eligibility for the death
penalty based on his failure to disclose whatever knowledge he did have.
                      UNITED STATES v. MOUSSAOUI                         25
   We now consider the rulings of the district court regarding the abil-
ity of each witness to provide material testimony in Moussaoui’s
favor.

                               ******

   The district court did not err in concluding that Witness * * * *
could offer material evidence on Moussaoui’s behalf.14 * * * * Sev-
eral statements by Witness * * * * tend to exculpate Moussaoui. For
example, the * * * * summaries state that * * * * This statement tends
to undermine the theory (which the Government may or may not
intend to advance at trial) that Moussaoui was to pilot a fifth plane
into the White House. Witness * * * * has also * * * * This statement
is significant in light of other evidence * * * * indicating that Mous-
saoui had no contact with any of the hijackers. * * * * This is consis-
tent with Moussaoui’s claim that he was to be part of a
post-September 11 operation.

   The Government argues that Witness * * * * statements are actu-
ally incriminatory of Moussaoui.15 It is true that Witness * * * * has
made some statements that arguably implicate Moussaoui in the Sep-
tember 11 attacks. * * * * the government argues that this * * * *
indicates that Moussaoui was a member of that group. On balance,
however, Moussaoui has made a sufficient showing that evidence
from Witness * * * * would be more helpful than hurtful, or at least
that we cannot have confidence in the outcome of the trial without
Witness * * * * evidence.

  14
      The parties dispute whether the materiality determinations by the dis-
trict court are reviewed de novo or for abuse of discretion. We do not
decide this question because we would affirm the district court under
either standard.
   15
      The Government points to several statements relating Witness * * * *
belief that Moussaoui was involved in the September 11 attacks. How-
ever, a witness’ "belief" is not admissible evidence. See United States v.
Tanner, 941 F.2d 574, 585 (7th Cir. 1991) (noting that witnesses cannot
testify to events of which they do not have personal knowledge).
26                  UNITED STATES v. MOUSSAOUI
                             ******

   There can be no question that Witness * * * * could provide mate-
rial evidence on behalf of Moussaoui.

                             ******

  * * * * a fact that is clearly of exculpatory value as to both guilt
and penalty. Additionally, Witness * * * * provides evidence of
Moussaoui’s relative lack of importance in the conspiracy.

                             ******

   The district court determined that Witness * * * * could provide
material evidence because he could support Moussaoui’s contention
that he was not involved in the September 11 attacks. We agree with
the district court that a jury might reasonably infer, from Witness
* * * * that Moussaoui was not involved in September 11. We there-
fore conclude that Moussaoui has made a plausible showing that Wit-
ness * * * * would, if available, be a favorable witness.

                           3. Balancing

   Having considered the burden alleged by the Government and the
right claimed by Moussaoui, we now turn to the question of whether
the district court should have refrained from acting in light of the
national security interests asserted by the Government. The question
is not unique; the Supreme Court has addressed similar matters on
numerous occasions. In all cases of this type—cases falling into "what
might loosely be called the area of constitutionally guaranteed access
to evidence," Arizona v. Youngblood, 488 U.3. 51, 55 (1988) (internal
quotation marks omitted)—the Supreme Court has held that the
defendant’s right to a trial that comports with the Fifth and Sixth
Amendments prevails over the governmental privilege. Ultimately, as
these cases make clear, the appropriate procedure is for the district
court to order production of the evidence or witness and leave to the
Government the choice of whether to comply with that order. If the
                      UNITED STATES v. MOUSSAOUI                        27
government refuses to produce the information at issue—as it may
properly do—the result is ordinarily dismissal.16

   For example, in Roviaro, the Supreme Court considered the con-
flict between the governmental interest in protecting the identity of a
confidential informant and a defendant’s right to present his case. The
Court acknowledged the importance of the so-called informer’s privi-
lege but held that this privilege is limited by "the fundamental
requirements of fairness. Where the disclosure of an informer’s iden-
tity, or of the contents of his communication, is relevant and helpful
to the defense of an accused, or is essential to a fair determination of
a cause, the privilege must give way." Roviaro, 353 U.S. at 60-61.
The Court emphasized that the choice to comply with an order to dis-
close the identity of a confidential informant belongs to the Govern-
ment. See id. at 59 ("What is usually referred to as the informer’s
privilege is in reality the Government’s privilege to withhold from
disclosure the identity of persons who furnish information of viola-
tions of law to officers charged with enforcement of that law."
(emphasis added)); id. at 61 (stating that when the identity of a confi-
dential informant is necessary to the defense, "the trial court may
require disclosure and, if the Government withholds the information,
dismiss the action" (emphasis added)).

   That it is the responsibility of the Government to decide whether
it will comply with a discovery order is even more apparent from
Jencks v. United States, 353 U.S. 657 (1957), in which the Court held
that the government’s privilege in confidential reports generated by
prosecution witnesses must give way to the defendant’s right to effec-
tively cross-examine the witnesses, see id. at 668-69. The Court
acknowledged that "the protection of vital national interests may mili-
tate against public disclosure of documents in the Government’s pos-
session" but concluded that
  16
    Some of the cases in this "area" involve a defendant’s Sixth Amend-
ment rights, while others concern a defendant’s rights under the Due Pro-
cess Clause. The fact that different constitutional provisions are involved
is immaterial to our analysis. See, e.g., Pennsylvania v. Ritchie, 480 U.S.
39, 56 (1987) (adopting due process framework for analyzing compul-
sory process claim).
28                    UNITED STATES v. MOUSSAOUI
     the Government can invoke its evidentiary privileges only at
     the price of letting the defendant go free. . . . [S]ince the
     Government which prosecutes an accused also has the duty
     to see that justice is done, it is unconscionable to allow it to
     undertake prosecution and then invoke its governmental
     privileges to deprive the accused of anything which might
     be material to his defense.

Id. at 670-71 (internal quotation marks omitted). The Supreme Court
emphatically stated that "[t]he burden is the Government’s, not to be
shifted to the trial judge, to decide whether the public prejudice of
allowing the crime to go unpunished is greater than that attendant
upon the possible disclosure of state secrets and other confidential
information in the Government’s possession." Id. at 672 (emphasis
added).

   The Supreme Court has also applied this rule—that a governmental
refusal to produce evidence material to the defense is made upon pain
of sanction—to the good faith deportation of potential defense wit-
nesses. In Valenzuela-Bernal, the defendant claimed that the Govern-
ment violated his compulsory process rights by deporting two illegal
immigrants who were potential defense witnesses. In assessing this
claim, the Court observed that the case involved a conflict between
the "vitally important" Executive duty of prosecuting criminal offend-
ers and the congressional mandate (to be carried out by the Executive)
of promptly deporting illegal aliens. Valenzuela-Bernal, 438 U.S. at
863-64. The Court admonished that:

     [i]t simply will not do . . . to minimize the Government’s
     dilemma in cases like this . . . . Congress’ immigration pol-
     icy and the practical considerations discussed above [regard-
     ing overcrowding in detention facilities] demonstrate that
     the Government had good reason to deport [the potential
     witnesses] once it concluded that they possessed no evi-
     dence relevant to the prosecution or the defense of [the]
     criminal charge. No onus, in the sense of "hiding out" or
     "concealing" witnesses, attached to the Government by rea-
     son of its discharge of the obligations imposed upon it by
     Congress; its exercise of these manifold responsibilities is
     not to be judged by standards which might be appropriate if
                      UNITED STATES v. MOUSSAOUI                        29
     the Government’s only responsibility were to prosecute
     criminal offenses.

Id. at 865-66. The Court nevertheless held that the Government’s
good faith deportation of the potential witnesses would be sanction-
able if the witnesses were material to the defense. See id. at 873-74.

   In addition to the pronouncements of the Supreme Court in this
area, we are also mindful of Congress’ judgment, expressed in CIPA,
that the Executive’s interest in protecting classified information does
not overcome a defendant’s right to present his case. Under CIPA,
once the district court determines that an item of classified informa-
tion is relevant and material, that item must be admitted unless the
government provides an adequate substitution. See 18 U.S.C.A. App.
3 § 6(c)(1); Fernandez, 913 F.2d at 154. If no adequate substitution
can be found, the government must decide whether it will prohibit the
disclosure of the classified information; if it does so, the district court
must impose a sanction, which is presumptively dismissal of the
indictment. See 18 U.S.C.A. App. 3 § 6(e).

   In view of these authorities, it is clear that when an evidentiary
privilege—even one that involves national security—is asserted by
the Government in the context of its prosecution of a criminal offense,
the "balancing" we must conduct is primarily, if not solely, an exami-
nation of whether the district court correctly determined that the infor-
mation the Government seeks to withhold is material to the defense.
We have determined that the enemy combatant witnesses can offer
material testimony that is essential to Moussaoui’s defense, and we
therefore affirm the January 30 and August 29 orders. Thus, the
choice is the Government’s whether to comply with those orders or
suffer a sanction.

                                    V.

   As noted previously, the Government has stated that it will not pro-
duce the enemy combatant witnesses for depositions (or, we presume,
for any other purpose related to this litigation). We are thus left in the
following situation: the district court has the power to order produc-
tion of the enemy combatant witnesses and has properly determined
that they could offer material testimony on Moussaoui’s behalf, but
30                    UNITED STATES v. MOUSSAOUI
the Government has refused to produce the witnesses. Under such cir-
cumstances, dismissal of the indictment is the usual course. See, e.g.,
Jencks, 353 U.S. at 672; Roviaro, 353 U.S. at 61. Like the district
court, however, we believe that a more measured approach is required.17
Additionally, we emphasize that no punitive sanction is warranted
here because the Government has rightfully exercised its prerogative
to protect national security interests by refusing to produce the witness-
es.18

   Although, as explained above, this is not a CIPA case, that act nev-
ertheless provides useful guidance in determining the nature of the
remedies that may be available. Under CIPA, dismissal of an indict-
ment is authorized only if the government has failed to produce an
adequate substitute for the classified information, see 18 U.S.C.A.
App. 3 § 6(c)(1), and the interests of justice would not be served by
imposition of a lesser sanction, see id. § 6(e)(2). CIPA thus enjoins
district courts to seek a solution that neither disadvantages the defen-
dant nor penalizes the government (and the public) for protecting
classified information that may be vital to national security.
  17
     The Government asserts that we need not provide any remedy for the
denial of access to the witnesses because Moussaoui may have a due pro-
cess right to the admission of hearsay evidence containing statements
made by the witnesses. See Chambers, 410 U.S. at 302-03. The possible
existence of such a right—which the Government indicated at oral argu-
ment that it would contest—does not excuse us from remedying the vio-
lation of Moussaoui’s Sixth Amendment rights.
   Furthermore, despite my colleague’s assertion to the contrary, see post,
at 53, this question is not ripe for review. Chambers is concerned with
the admission of hearsay evidence at trial; however, Moussaoui has not
sought the admission of the witnesses’ hearsay statements, nor has the
Government sought to exclude those statements. Application of Cham-
bers is therefore premature.
   18
      We emphasize that by all appearances, the Government’s refusal to
produce the witnesses is done in the utmost good faith. The Government
is charged not only with the task of bringing wrongdoers to justice, but
also with the grave responsibility of protecting the lives of the citizenry.
The choice the government has made is not without consequences, but
those consequences are not punitive in nature.
                      UNITED STATES v. MOUSSAOUI                       31
   A similar approach is appropriate here. Under such an approach,
the first question is whether there is any appropriate substitution for
the witnesses’ testimony. Because we conclude, for the reasons set
forth below, that appropriate substitutions are available, we need not
consider any other remedy.

                             A. Standard

   CIPA provides that the government may avoid the disclosure of
classified information by proposing a substitute for the information,
which the district court must accept if it "will provide the defendant
with substantially the same ability to make his defense as would dis-
closure of the specific classified information." Id. § 6(c)(l); see United
States v. Rezaq, 134 F.3d 1121, 1143 (D.C. Cir. 1998) (concluding
that proposed substitutions for classified documents were acceptable
because "[n]o information was omitted from the substitutions that
might have been helpful to [the] defense, and the discoverable docu-
ments had no unclassified features that might have been disclosed to
[the defendant]") We believe that the standard set forth in CIPA ade-
quately conveys the fundamental purpose of a substitution: to place
the defendant, as nearly as possible, in the position he would be in if
the classified information (here, the depositions of the witnesses)
were available to him. See H. R. Conf. Rep. No. 95-1436, at 12-13
(1980), reprinted in 1980 U.5.C.C.A.N. 4307, 4310-11 (explaining
that "precise, concrete equivalence is not intended. The fact that insig-
nificant tactical advantages could accrue to the defendant by use of
the specific classified information should not preclude the court from
ordering alternative disclosure."); cf. Fernandez, 913 F.2d at 158
(affirming rejection of proposed substitutions that "fell far short of
informing the jury about that which the trial judge had already deter-
mined to be essential to [the] defense"). Thus, a substitution is an
appropriate remedy when it will not materially disadvantage the
defendant. Cf. Bell v. Woods, 402 F. Supp. 803, 810 (N.D. Ala. 1975)
("Access—or due process—is ultimately a matter of providing an
opportunity to have one’s claim resolved in a meaningful manner, and
does not guarantee that such claim will be presented in the most effec-
tive manner.").
32                    UNITED STATES v. MOUSSAOUI
           B. Substitutions proposed by the Government

   The Government proposed substitutions for the witnesses’ deposi-
tion testimony in the form of a series of statements derived from the
* * * * summaries.19 The district court rejected all proposed substitu-
tions as inadequate.20 The ruling of the district court was based on its
conclusions regarding the inherent inadequacy of the substitutions and
its findings regarding the specific failings of the Government’s pro-
posals. For the reasons set forth below, we reject the ruling of the dis-
trict court that any substitution for the witnesses’ testimony would be
inadequate. We agree, however, with the assessment that the particu-
lar proposals submitted by the Government are inadequate in their
current form.

   First, the district court deemed the substitutions inherently inade-
quate because the * * * * reports, from which the substitutions were
ultimately derived, were unreliable.21 This was so, the court reasoned,
* * * * The district court also complained that it cannot be determined
whether the * * * * reports accurately reflect the witnesses’ state-
ments * * * *22
  19
      * * * *.
  20
      The court filed a memorandum opinion discussing in detail its rea-
sons for rejecting the proposed substitutions for Witness * * * * deposi-
tion testimony. The rejection of the Government’s proposed substitutions
for the deposition testimony of Witnesses * * * * was accomplished by
a brief order finding the substitutions inadequate for the reasons stated
in its order concerning the proposed substitutions for Witness * * * *
deposition testimony.
   21
      The court also deemed the substitutions inadequate because the use
of substitutions would deprive Moussaoui of the ability to question the
witnesses regarding matters that do not appear in the * * * * reports. In
essence, the district court appears to have concluded that the substitu-
tions are inadequate because they are not the same thing as a deposition.
However, we have already determined that a proposed substitution need
not provide Moussaoui with all the benefits of a deposition in order to
be adequate.
   22
      The district court did not complain that the * * * * summaries do not
accurately summarize * * * * reports. At the hearing concerning the
Government’s proposed substitutions for Witness * * * * testimony, the
court commented that it had been "impressed with the accuracy" of the
summaries. Supp. J.A.C. (03-4162) 175.
                      UNITED STATES v. MOUSSAOUI                       33
   The conclusion of the district court that the proposed substitutions
are inherently inadequate is tantamount to a declaration that there
could be no adequate substitution for the witnesses’ deposition testi-
mony. We reject this conclusion. The answer to the concerns of the
district court regarding the accuracy of the * * * * reports is that those
* * * * These considerations provide sufficient indicia of reliability
to alleviate the concerns of the district court.

   Next, the district court noted that the substitutions do not indicate
that they are summaries of statements * * * * over the course of sev-
eral months. We agree with the district court that in order to ade-
quately protect Moussaoui’s right to a fair trial, the jury must be made
aware of certain information concerning the substitutions. The partic-
ular content of any instruction to the jury regarding the substitutions
lies within the discretion of the district court. However, at the very
least the jury should be informed that the substitutions are derived
from reports * * * * and that no one involved in the litigation has
been privy to the * * * * process or has had any input * * * * . The
jury should also be instructed that the statements were obtained under
circumstances that support a conclusion that the statements are reli-
able.

   We reject the suggestion of the district court that the Government
acted improperly in attempting to organize the information presented
in the substitutions. Counsel rarely, if ever, present information to the
jury in the order they received it during pretrial investigations. Indeed,
organizing and distilling voluminous information for comprehensible
presentation to a jury is a hallmark of effective advocacy. In short,
while there may be problems with the manner in which the Govern-
ment organized the substitutions, the fact that the Government has
attempted such organization is not a mark against it.

   The district court identified particular problems with the proposed
substitutions for Witness * * * * testimony. For example, the court
noted that the proposed substitutions failed to include exculpatory
information * * * * and incorporated at least one incriminatory infer-
ence not * * * *23 Our own review of the proposed substitutions for
  23
    One of the * * * * summaries contains the statement, * * * * As the
district court noted, this statement does not appear in the Government’s
proposed substitutions.
34                    UNITED STATES v. MOUSSAOUI
the testimony of Witnesses * * * * reveals similar problems.24 These
problems, however, may be remedied as described below.

                            C. Instructions

   For the reasons set forth above, we conclude that the district court
erred in ruling that any substitution for the witnesses’ testimony is
inherently inadequate to the extent it is derived from the * * * *
reports. To the contrary, we hold that the * * * * summaries (which,
as the district court determined, accurately recapitulate the * * * *
reports) provide an adequate basis for the creation of written state-
ments that may be submitted to the jury in lieu of the witnesses’ depo-
sition testimony.

   The crafting of substitutions is a task best suited to the district
court, given its greater familiarity with the facts of the case and its
authority to manage the presentation of evidence.25 Nevertheless, we
think it is appropriate to provide some guidance to the court and the
parties.

   * * * * As the district court noted, the phrase * * * * does not appear
in any of the * * * * summaries.
   We have also reviewed then-standby counsel’s proposed substitutions
for Witness * * * * testimony, and find them to be problematic as well.
For example, counsel’s proposed substitutions include a statement that
Witness * * * * Such a statement appears nowhere in the * * * *
   24
      For example, paragraph 1 of the Government’s proposed substitu-
tions * * * * This statement is misleading because it omits the exculpa-
tory content of the summary from which the statement is derived. * * * *
   The proposed substitutions for Witness * * * * deposition testimony
omit the details * * * * Moussaoui asserts that these details are important
because they serve to highlight the contrast between * * * * thus bolster-
ing Moussaoui’s claim that he was not involved in the September 11
attacks.
   25
      While the phrase "the crafting of substitutions" may suggest the
drafting of original language for submission to the jury, nothing of the
sort is intended, as is made clear in the following paragraph in the text.
                      UNITED STATES v. MOUSSAOUI                          35
   First, the circumstances of this case—most notably, the fact that the
substitutions may very well support Moussaoui’s defense—dictate
that the crafting of substitutions be an interactive process among the
parties and the district court.26 Second, we think that accuracy and
fairness are best achieved by crafting substitutions that use the exact
language of the * * * * summaries to the greatest extent possible. We
believe that the best means of achieving both of these objectives is for
defense counsel to identify particular portions of the * * * * summa-
ries that Moussaoui may want to admit into evidence at trial. The
Government may then argue that additional portions must be included
in the interest of completeness. See Fed. R. Evid. 106; United States
v. Gravely, 840 F.2d 1156, 1163-64 (4th Cir. 1998) (stating "the obvi-
ous notion that parties should not be able to lift selected portions [of
a recorded statement] out of context"). What the Government may not
  26
    We disagree with Judge Gregory’s view that, by assigning the district
court a role in the crafting of substitutions, we have "place[d] the district
court in the position of being an advocate in the proceedings," post, at
59, and that "we are setting ourselves out as super-arbiters of the admis-
sion of evidence in this case," id. at 60 n.5. In fact, what we are asking
the district court to do is little removed from the quite ordinary judicial
task of assessing the admissibility of evidence. And, any subsequent
review by this court on these matters will involve nothing more than
review of evidentiary rulings—a routine function of an appellate court.
   We also reject the notion that we are improperly "asking the [district]
court to do something that it has stated cannot be done." Id. at 59. The
district court ruled that the * * * * reports were unreliable; we have
reached a contrary conclusion. There is no reason to suppose that the dis-
trict court is incapable of proceeding on the premise that the * * * *
reports are reliable. We are also confident that it lies well within the
competence of the district court to forestall any attempt, by either party,
to "offer a distorted version of the witnesses’ statements." Id. at 60.
  Finally, we are not "transferring to the court the authority that CIPA
vests in the Government," id. at 59, by mandating that the district court
be involved in crafting substitutions. CIPA authorizes the Government to
move for an order approving substitutions for classified information, see
18 U.S.C.A. App. 3 § 6(c)(1), but it does not mandate that the Govern-
ment draft proposed substitutions. While we imagine that substitutions
will be drafted by the Government in the vast majority of cases, nothing
in CIPA expressly or implicitly precludes the involvement of defense
counsel or the district court.
36                    UNITED STATES v. MOUSSAOUI
do is attempt to use the substitutions to bolster its own case by offer-
ing what it considers to be inculpatory statements. Cf. Crawford v.
Washington, 124 S. Ct. 1354, 1374 (2004) (holding that testimonial
hearsay is admissible against a defendant only if the declarant is
unavailable and the defendant had an opportunity to cross-examine
when the hearsay statement was made). If the substitutions are to be
admitted at all (we leave open the possibility that Moussaoui may
decide not to use the substitutions in his defense), they may be admit-
ted only by Moussaoui. Based on defense counsel’s submissions and
the Government’s objections, the district court could then create an
appropriate set of substitutions. We leave to the discretion of the dis-
trict court the question of whether to rule on the admissibility of a
particular substitution (e.g., whether a substitution is relevant) at trial
or during pre-trial proceedings.

   As previously indicated, the jury must be provided with certain
information regarding the substitutions. While we leave the particu-
lars of the instructions to the district court, the jury must be informed,
at a minimum, that the substitutions are what the witnesses would say
if called to testify; that the substitutions are derived from statements
obtained under conditions that provide circumstantial guarantees of
reliability: that the substitutions contain statements obtained * * * * ;
and that neither the parties nor the district court has ever had access
to the witnesses.27

                                    VI.

   In summary, the judgment of the court is as follows. The January
30 and August 29 orders are affirmed, as is the rejection of the Gov-
ernment’s proposed substitutions by the district court. The order
imposing sanctions on the Government is vacated, and the case is
  27
     We are mindful of the fact that no written substitution will enable the
jury to consider the witnesses’ demeanor in determining their credibility.
See Fieldcrest Cannon, Inc. v. NLRB, 97 F.3d 65, 71 (4th Cir. 1996)
(noting that demeanor is a factor in determining credibility). We believe
that the instructions outlined above, plus any other instructions the dis-
trict court may deem necessary in the exercise of its discretion, ade-
quately address this problem.
                     UNITED STATES v. MOUSSAOUI                     37
remanded for the crafting of substitutions for the deposition testimony
of the enemy combatant witnesses.

                        AFFIRMED IN PART, VACATED IN PART,
                                            AND REMANDED
UNITED STATES v. MOUSSAOUI              39
                             Volume 2 of 2
40                   UNITED STATES v. MOUSSAOUI
WILLIAMS, Circuit Judge, concurring in part and dissenting in part:

   While I appreciate my colleagues’ effort to resolve the difficult
issues that this case presents, I cannot agree with their separation of
powers analysis. My colleagues conclude that Moussaoui has a Sixth
Amendment right to compulsory process of these witnesses based
solely on the district court’s ability to serve process on the witnesses’
custodian. This approach accords little, if any, weight to the formida-
ble separation of powers concerns that the Government raises, specifi-
cally the Executive’s need to accomplish the war-making, national
security, and foreign relations duties delegated to it by the Constitu-
tion. I believe that the separation of powers analysis impacts whether
the district court had the authority to issue its orders granting access
to the witnesses. If separation of powers principles prohibit the dis-
trict court from granting compulsory process, as I believe they do,
Moussaoui has no Sixth Amendment right to the witnesses’ testi-
mony.

   At the end of the day, the practical difference between the result
I reach and that of my colleagues is nil. As discussed below, I believe
Moussaoui has a constitutional right to the information provided by
the witnesses, and I believe that the substitutions in their current form
do not adequately protect that right. I feel compelled to write sepa-
rately, however, because my colleagues’ approach impermissibly
jeopardizes the security of our Nation and its allies by intruding on
the Executive’s ability to perform its war-making, military, and for-
eign relations duties. Holding that defendants have a right to compul-
sory process of any alien held abroad in United States custody and
control disrupts the proper balance between the coordinate branches.
If access is granted, it is undisputed that the Executive’s interest is
irreparably lost, with the attendant consequences to the multinational
efforts to combat terrorism on a global scale. Accordingly, I believe
the separation of powers question, in other words, the question of the
scope of the district court’s authority, must be decided before assum-
ing that the defendant’s right to compulsory process automatically
extends to these witnesses.
                      UNITED STATES v. MOUSSAOUI                       41
   For the reasons discussed below, I conclude, based on separation
of powers principles, that the district court lacked the authority to
order the custodian1 to produce these alien enemy combatants who are
being detained * * * * on foreign soil, and thus, I dissent from the
affirmance of the district court on this issue.

   Although I do not believe that Moussaoui has a right to compulsory
process of these witnesses under the Sixth Amendment, I would con-
clude that he does have a right grounded in the Fifth Amendment to
introduce material, favorable information from these people that is
already in the Government’s possession. Thus, the district court’s
materiality analysis remains relevant. I concur in Part IV.C.2.a
through Part IV.C.2.c of my colleagues’ opinion, which concludes
that Moussaoui has made a sufficient showing that the information
provided by the witnesses is material and favorable. I then come, as
do my colleagues, to the question of substitutions. Although I would
require substitutions for the * * * * summaries instead of for hypo-
thetical deposition testimony, this difference does little to change the
substitution inquiry, given the circumstances of this case. Accord-
ingly, I concur in Part V.A through Part V.C of Chief Judge Wilkins’s
opinion to the extent that the analysis is not inconsistent with provid-
ing substitutions for the * * * * summaries.

   I also concur in Part I of my colleagues’ opinion, which includes
the background information relevant to this appeal, and Part II, which
describes our jurisdiction.

                                    I.

   Turning to the question of the district court’s authority, we review
de novo the legal question of whether the district court had the author-
ity to order the custodian to produce an alien enemy combatant who
was captured * * * * outside the territorial jurisdiction of the United
States.
  1
    As my colleagues discuss, ante at 11, we assume for purposes of this
appeal that the witnesses are in United States custody. It is not clear
whether we are to assume that the witnesses are in the custody of the mil-
itary * * * * . See ante at 12-13 & n.9. Accordingly, I simply use the
term "custodian" to refer to the military * * * * .
42                    UNITED STATES v. MOUSSAOUI
   I agree with my colleagues that the district court’s process can
reach the witnesses’ custodian, whom we assume is a U.S. citizen,
whether that person is within the United States or abroad. Cf. ante at
12 ("There can be no question that the district court possesses the
power to serve process on the witnesses’ custodian."). I do not
believe, however, that this fact resolves the entire case.2 I believe that
separation of powers principles place the enemy combatant witnesses
beyond the reach of the district court. Accordingly, Moussaoui does
not have a Sixth Amendment right to their compulsion. Cf. ante at 13
n.10 (If "separation of powers principles place the enemy combatant
witnessed beyond the reach of the district court . . . , then Moussaoui
would not have an enforceable Sixth Amendment right to the wit-
nesses’ testimony.")

     My colleagues come to the opposite conclusion by finding that
  2
    I acknowledge that the Supreme Court has noted that the writ of
habeas corpus "is directed to, and served upon, not the person confined,
but his jailer." See ante at 11 (quoting Ex Parte Endo, 323 U.S. 283, 306
(1944)); see also Braden v. 30th Jud. Cir. Ct., 410 U.S. 484, 494-95
(1973). The cases in which the Supreme Court so noted, however,
involved American citizens, not aliens detained abroad. For example, in
Braden, the question presented was the "choice of forum where a pris-
oner attacks an interstate detainer on federal habeas corpus." Braden, 410
U.S. at 488. In other words, a federal court had the authority to grant the
writ, it was merely unclear which federal court was the appropriate one.
Similarly, in Endo, the relevant question was whether the district court
lost its jurisdiction over Endo’s habeas petition when she was moved to
a Relocation Center outside the district court’s territorial jurisdiction.
The court held that Endo’s presence in the jurisdiction at the time she
filed her petition gave the district court jurisdiction and that her later
removal did not "cause it to lose jurisdiction where a person in whose
custody she is remains within the district." Endo, 323 U.S. at 306.
   Along these same lines, although Braden and Endo do not distinguish
between American citizens and aliens, "courts in peace time have little
occasion to inquire whether litigants before them are alien or citizen."
Johnson v. Eisentrager, 339 U.S. 763, 771 (1950). Accordingly, I do not
believe that the fact that writs are directed to the custodian answers the
question of whether separation of powers prohibits the district court from
granting access to these aliens who are detained beyond the territorial
jurisdiction of the United States.
                      UNITED STATES v. MOUSSAOUI                          43
"[t]he witnesses at issue here . . . are within the process power of the
district court, and Moussaoui therefore has a Sixth Amendment right
to their testimony.3 Ante at 17. Once they conclude that Moussaoui
has a Sixth Amendment right to the witnesses’ testimony, they treat
the Government’s separation of powers concerns like the assertion of
an evidentiary privilege, which must yield to a finding that the wit-
nesses have information material to the defense. See ante at 29
("[W]hen an evidentiary privilege—even one that involves national
security—is asserted by the Government . . . , the ’balancing’ we must
conduct is primarily, if not solely, an examination of whether the dis-
trict court correctly determined that the information the Government
seeks to withhold is material to the defense."). Were the Government
asserting merely an evidentiary privilege, I might agree with this anal-
ysis. But see United States v. Nixon, 418 U.S. 683, 706, 713 (1974)
(suggesting that a claim of privilege based on the "need to protect
military, diplomatic, or sensitive national security secrets" might pre-
vail over the need for production of evidence in a criminal proceed-
ing). The evidentiary privilege cases, however, while undoubtedly
useful in analyzing this complicated issue of first impression, have
one fundamental difference from this case. In those cases, which pre-
dominantly involve classified or confidential documents or informa-
tion, the district court had the authority to issue an order requiring
disclosure. Cf. infra at 52-55. Where, as here, the Government argues
that separation of powers principles deprive the district court of the
authority to enter a particular order, I believe that the structure of the
analysis is different.4 Cf. Nixon v. Administrator of General Serv., 433
  3
     Although my colleagues conclude that the witnesses are within the
process power of the court, they base this conclusion solely on the power
over the custodian. See ante at 11 n.8 ("The district court has never had
—and does not now have—the power to serve process on the wit-
nesses.").
   4
     I respectfully disagree with Judge Gregory’s suggestion that my anal-
ysis "places the cart before the horse." Post at 56 n.1. I believe that the
analogy to CIPA, like the analogy to the evidentiary privilege cases gen-
erally, is inapt in analyzing the separation of powers question. In both
circumstances, the district court has the authority to issue an order requir-
ing disclosure, generally of classified documents in the government’s
possession, and the question is whether the government’s interest in con-
fidentiality can outweigh the defendant’s need for the information. In
44                    UNITED STATES v. MOUSSAOUI
U.S. 425, 441-55 (1977) (analyzing separation of powers claim sepa-
rately from presidential privilege claim). Although this area of the law
is far from settled, I believe that the proper inquiry asks first whether
separation of powers principles prohibit the district court from grant-
ing access to the witnesses before assuming that Moussaoui has a
right to compulsory process of the witnesses based solely on their
custodian’s amenability to service of process.5

   Turning to the separation of powers question, "in determining
whether [an action] disrupts the proper balance between the coordi-
nate branches, the proper inquiry focuses on the extent to which it
prevents the Executive Branch from accomplishing its constitution-
ally assigned functions." Nixon v. Admin. of General Serv., 433 U.S.
at 443. "Only where the potential for disruption is present must we
then determine whether that impact is justified by an overriding need
to promote objectives within the constitutional authority of [the Judi-
ciary]." Id. In my view, the district court’s orders prevent the Execu-
tive from accomplishing its war-making, military, and foreign
relations duties.

   "Among powers granted to Congress by the Constitution is power
to provide for the common defense, to declare war, . . . [and] to make
rules concerning captures on land and water, which this Court has
construed as an independent substantive power. . . . The first of the

contrast, I view the question presented by this case as whether separation
of powers principles deprive the district court of the ability to grant the
requested access. Thus, my analysis does not speak at all to the constitu-
tionality of CIPA because under the CIPA framework, the district court’s
authority to act is not in dispute.
   Moreover, I believe that CIPA is best understood as protecting a
defendant’s due process right to "a fair opportunity to defend against the
State’s accusations," Chambers v. Mississippi, 410 U.S. at 284, 294
(1973), and not a defendant’s compulsory process rights. My approach,
of course, fully protects the defendant’s due process rights by allowing
admission of the information sought. See infra at 52-55.
   5
     It seems that under my colleagues’ analysis, there is no Executive
interest sufficiently important that it could deprive the district court of
authority to enter orders granting access to the witnesses.
                      UNITED STATES v. MOUSSAOUI                         45
enumerated powers of the President is that he shall be Commander-in-
Chief of the Army and Navy . . . [a]nd, of course, grant of war power
includes all that is necessary and proper for carrying these powers
into execution." Johnson v. Eisentrager, 339 U.S. 763, 788 (1950)
(internal citation omitted); see also Hamdi v. Rumsfeld (Hamdi II),
296 F.3d 278, 281 (4th Cir. 2002). Gathering intelligence related to
national security is also entrusted solely to Congress and the Execu-
tive. CIA v. Sims, 471 U.S. 159, 167 ("As part of its post war reorga-
nization of the national defense system, Congress chartered the
Agency with the responsibility of coordinating intelligence activities
relating to national security.") As my colleagues have noted:

     It is not an exaggeration to state that the effective perfor-
     mance of these duties is essential to our continued existence
     as a sovereign nation. Indeed, ‘no governmental interest is
     more compelling than the security of the Nation.’ Haig v.
     Agee, 453 U.S. 280, 307 (1981); see Hamdi II, 296 F.3d at
     283 (observing, in the post-September 11 context, that ‘gov-
     ernment has no more profound responsibility than the pro-
     tection of Americans . . . against additional unprovoked
     attack’). Thus, ‘[i]n accordance with [the] constitutional
     text, the Supreme Court has shown great deference to the
     political branches when called upon to decide cases impli-
     cating sensitive matters of foreign policy, national security,
     or military affairs.’ Hamdi II, 296 F.3d at 281.

Ante at 19.

   The Executive’s war-making authority is one of "extraordinary
breadth." Hamdi v. Rumsfeld (Hamdi III), 316 F.3d 450, 466 (4th Cir.
2003), petition for cert. granted, No. 03-6696 (Jan. 9, 2004). This
authority includes the power to capture and detain individuals
involved in hostilities against the United States.6 See Ex Parte Quirin,
   6
     I note that Congress specifically authorized the President to use mili-
tary force "against those nations, organizations, or persons he determines
planned, authorized, committed, or aided the terrorist attacks that
occurred on September 11, 2001, or harbored such organizations or per-
sons, in order to prevent any future acts of international terrorism against
the United States by such nations, organizations or persons." Pub. L. No.
107-40, 115 Stat. 224. (September 18, 2001).
46                    UNITED STATES v. MOUSSAOUI
317 U.S. 1, 25 (1942); Hamdi II, 296 F.3d at 281-82. Indeed, the cap-
ture, detention, and interrogation of enemy aliens, like the designation
of a detainee as an enemy combatant, "bears the closest imaginable
connection to the President’s constitutional responsibilities during the
actual conduct of hostilities." Hamdi III, 316 F.3d at 466; Hamdi II,
296 F.3d at 281-82 (holding that the judiciary’s deference to the polit-
ical branches in "cases implicating sensitive matters of foreign policy,
national security, or military affairs" extends to "detention [of enemy
combatants] after capture on the field of battle").

   Moreover, the Supreme Court has held that "[e]xecutive power
over enemy aliens, undelayed and unhampered by litigation, has been
deemed, throughout our history, essential to war-time security."
Eisentrager, 339 U.S. at 774. The Government’s proffer concerning
the harm that will result if these witnesses are produced demonstrates
the truth of this statement.

  I agree with my colleagues that we must accept as true the Govern-
ment’s averment

      that * * * * the enemy combatant witnesses is critical to the
      ongoing effort to combat terrorism by al Qaeda. . . . Their
      value as intelligence sources can hardly be overstated. And,
      we must defer to the Government’s assertion that interrup-
      tion * * * * will have devastating effects on the ability to
      gather information from them. Cf. CIA v. Sims, 471 U.S.
159, 176 (1985) (noting that ‘whether an intelligence source
      will be harmed if his identity is revealed will often require
      complex political, historical, and psychological judgments’
      that courts are poorly equipped to make).

Ante at 19-20; cf. United States v. Fernandez, 913 F.2d 148, 154 (4th
Cir. 1990) (noting that we do not question "judgments made by the
Attorney General concerning the extent to which the information in
issue here implicates national security"). * * * *,7 could result in the
loss of information that might prevent future terrorist attacks"—
attacks that could claim thousands of American lives. Ante at 20.
  7
     ****
                      UNITED STATES v. MOUSSAOUI                         47
    Additionally, as was the case in Eisentrager, the district court’s
orders are likely to bolster our enemies and undermine the Execu-
tive’s war-making efforts. Although some of the concerns with the
Great Writ that the Eisentrager Court identified8 are not present with
a testimonial writ, many of the concerns are equally present in this
context, including: the custodian would have to transport the witness
to the location of the deposition; the writ would be equally available
during active hostilities as during the times between war and peace
(and the writ would be equally available immediately after capture as
well as months after capture); moreover, granting a testimonial writ
could bring aid and comfort to our enemies; it would diminish the
prestige of our commanders with enemies9 and wavering neutrals;10
the logistics and security concerns of coordinating production of the
detainee to testify will divert the attention of at least some military or
intelligence personnel, perhaps even the field commander; and finally,
it is highly likely that the result of a court being able to force the cus-
todian * * * * of an alien enemy combatant detained abroad would
be a conflict between judicial and military opinion highly comforting
to enemies of the United States. In this regard, I note that the Govern-
ment has articulated more than a generalized interest in unfettered
pursuit of the war effort. Cf. United States v. Nixon, 418 U.S. at 711.
(rejecting the claim of presidential privilege where privilege was
based only on the "generalized interest in confidentiality"). Rather,
  8
    See ante at 20-21 (quoting Eisentrager, 339 U.S. at 778-79).
  9
    For example, a captured enemy and his home country or terrorist
group will know that despite what military * * * * say, their control over
detainees is not absolute. Also, terrorists captured and tried in the United
States will know that by requesting access to an alien who is detained
outside the country, the United States will be forced to choose between
interrupting * * * * , or severely limiting the prosecution of the U.S.
defendant.
   10
      For example, a wavering neutral country might be unwilling to aid
the U.S., in capturing a terrorist because if he is captured by the U.S.
then he will be subject to being produced at a trial of a U.S. defendant,
which would undermine * * * * the captured enemy combatant. Because
the captured enemy combatant might have information relevant to
planned attacks in the neutral country that could not be obtained * * * * ,
wavering neutrals would not want to do anything that would undermine
the ability to extract information from the enemy combatant.
48                   UNITED STATES v. MOUSSAOUI
the Government has offered a case-specific analysis of the harm that
will be done by interruption * * * * .

   Finally, as my colleagues note, ante at 20, we must also be mindful
of the effect that production of the witnesses would have on the Exec-
utive’s ability to conduct foreign relations.

   I therefore conclude that requiring the Government to produce for
depositions alien enemy combatants detained abroad * * * * , the goal
of which is to protect the security of American lives from future ter-
rorist attacks,11 would prevent the Executive from exercising its war
and foreign relations powers. I also conclude that the grave risks to
national security that would arise from granting access to the wit-
nesses cannot be justified by the need to promote objectives within
the constitutional authority of the Judiciary. See Nixon v. Admin. of
Gen. Serv., 433 U.S. at 443.

   I agree that the right of a defendant to offer testimony of witnesses
in his favor and to compel their attendance "if necessary" is funda-
mental to our adversarial system. See Washington v. Texas, 388 U.S.
14, 19 (1967). We have recognized, however, that "the right to com-
pulsory process is not absolute." Smith v. Cromer, 159 F.3d 875, 882
(4th Cir. 1998) (noting that the Sixth Amendment right to compulsory
process is subject to balancing under Roviaro v. United States, 353
U.S. 53 (1957)); cf. Buie v. Sullivan, 923 F.2d 10, 11 (2d Cir. 1990)
(Sixth Amendment right to present a defense was not violated by
arrest of a witness who had exculpatory information, even though
arrest caused the witness to invoke the Fifth Amendment).

   The "immunity cases" provide a helpful, albeit imperfect, analogy
here. In these cases, the majority of courts have held that, in the
absence of prosecutorial misconduct, no constitutional violation
inures from the court’s inability to immunize a witness even if the
material, favorable information possessed by the witness could not be
obtained in any other way. These cases illustrate that when separation

  11
     ****
                      UNITED STATES v. MOUSSAOUI                          49
of powers concerns bar the court from acting, the defendant’s right to
a fair trial is not infringed.12

   In Autry v. Estelle, 706 F.2d 1394 (5th Cir. 1983), the Fifth Circuit
held that "district courts may not grant immunity to defense witnesses
simply because that witness has essential exculpatory information
unavailable from other sources." 706 F.2d at 1401 (quoting United
States v. Thevis, 665 F.2d 616, 639 (5th Cir. 1982)). The court "fol-
lowed the Second Circuit’s decision in Turkish in finding the role of
dispensing immunity not to be ‘a task congenial to the judicial func-
tion.’" Id. (quoting United States v. Turkish, 623 F.2d 769, 776 (2d
Cir. 1980)); see also Turkish, 623 F.2d at 776 (holding that defen-
dants do not have a right to defense witness immunity and that "con-
fronting the prosecutor with a choice between terminating prosecution
of the defendant or jeopardizing prosecution of the witness is not a
task congenial to the judicial function"). The "refusal to entertain . . .
claims [for defense witness immunity] in federal prosecution is . . .
bottomed on separation of power concerns and our opinion that fed-
eral judges lack such power in federal prosecutions." Autry, 706 F.2d
at 1402. The Fifth Circuit reaffirmed this conclusion in a capital case,
holding that "absent prosecutorial misconduct, separation of powers
concerns and the possibility of abuse preclude federal district courts
from granting immunity to a defense witness merely because that wit-
ness has essential exculpatory information unavailable from other
sources." Mattheson v. King, 751 F.2d 1432, 1443 (5th Cir. 1985).
Other circuits have come to similar conclusions. See, e.g., United
States v. Mackey, 117 F.3d 24, 27-28 (1st Cir. 1997) (holding that
only prosecutorial misconduct justifies a court’s refusal to allow the
prosecution to proceed unless it grants immunity); id. at 28 (rejecting
the argument that "a strong need for exculpatory testimony can over-
  12
    From the context of the immunity cases, I note that even if access to
these witnesses were granted, the witnesses may well invoke the privi-
lege against self-incrimination. See ante at 24 (noting that "it is possible
that [the witnesses] would be reluctant to testify in a deposition setting").
If that occurred, the absence of prosecutorial misconduct in this case
would mean that the Government could not be compelled to grant immu-
nity to the witnesses. In such a circumstance, the national security of our
country would have been jeopardized by the grant of access, and Mous-
saoui would have gained nothing.
50                   UNITED STATES v. MOUSSAOUI
ride even legitimate, good faith objections by the prosecutor to a grant
of immunity"); United States v. Frans, 697 F.2d 188, 191 (7th Cir.
1983) (holding that defendant had not made a showing of "bad
motives of the government" and that "a defendant must make a sub-
stantial evidentiary showing that the government intended to distort
the judicial fact-finding process" before the court will review a denial
of immunity); United States v. Talley, 164 F.3d 989, 997 (6th Cir.
1999) (noting that "compelled judicial use immunity would raise sep-
aration of powers concerns"); see also United States v. Bowling, 239
F.3d 973, 976 (8th Cir. 2001) (holding that the district court has no
authority to compel use immunity); cf. Talley, 164 F.3d at 998 (noting
that compelled immunity may be necessary where the government’s
selective use of immunity results in evidence that is "egregiously lop-
sided," or where there is prosecutorial misconduct).

   Consistent with this majority approach, "[w]e have held that the
district court is without the authority to confer immunity sua sponte."
United States v. Abbas, 74 F.3d 506, 511 (4th Cir. 1996). A district
court can compel the prosecution to grant immunity only when "(1)
the defendant makes a decisive showing of prosecutorial misconduct
or overreaching and (2) the proffered evidence would be material,
exculpatory and unavailable from all other sources." Id. at 512
(emphasis in original). In other words, a showing that the testimony
sought would be material and favorable to the defense is not enough
to override the separation of powers concerns inherent in compelling
a grant of immunity.

   I disagree with my colleagues’ conclusion that these immunity
cases stand for the proposition that "legitimate separation of powers
concerns [cannot] effectively insulate the Government from being
compelled to produce evidence or witnesses." See ante at 16. I inter-
pret the immunity cases as standing for the proposition that the Exec-
utive, acting through the prosecution, forfeits its right to rely on the
separation of powers as a bar to compelled judicial immunity when
it exceeds the bounds of its authority by overreaching or some other
type of prosecutorial misconduct.13 In these circumstances, compelled
  13
   My colleagues distinguish the immunity cases by noting that a defen-
dant has no Sixth Amendment right to the testimony of witnesses who
                      UNITED STATES v. MOUSSAOUI                       51
judicial immunity is akin to a punishment of the Executive for failing
to perform properly the duties assigned to it by the Constitution. This
conclusion is bolstered by the cases, such as Abbas and Mattheson,
that hold unequivocally that a showing that the evidence sought is
material, favorable and unavailable from any other source is insuffi-
cient to require a grant of immunity. Thus, absent bad faith by the
government, legitimate separation of powers concerns can restrict the
court’s authority to compel the government to make the testimony of
certain witnesses available. I note that Moussaoui has conceded that
there has been no prosecutorial misconduct, overreaching, or other
abuse in this case.14 (See Appellee’s Br. (03-4792) at 3 ("We do not
intend to question the integrity of any Government official working
on this case."); see also ante at 13 n.10 (noting that the Government
is not attempting to invoke national security concerns as a means of
depriving Moussaoui of a fair trial).)

   Returning to the issue presented by this case, the district court’s
orders required the custodian to interrupt * * * * aliens detained over-
seas, the practical effect of which would be to eliminate the ability of
the custodian to * * * * any further information that could help save
the lives of American citizens or our allies. Given the Supreme Court
and this court’s unequivocal statements regarding the primacy of
Executive authority over both aliens and intelligence gathering during
wartime, and the serious national security risks that would result from
granting access, I conclude that separation of powers principles pro-

invoke their privilege against self-incrimination, whereas Moussaoui has
a Sixth Amendment right to the testimony of these witnesses. Ante at 17.
I believe that this distinction assumes away the very question before us,
that is, whether Moussaoui has a Sixth Amendment right to the testimony
of these witnesses or whether legitimate separation of powers principles
prohibit the district court from granting compulsory process to these wit-
nesses.
   14
      In United States v. Abbas, 74 F.3d 506, 512 (4th Cir. 1996), we held
that there was no prosecutorial misconduct in refusing to grant immunity
to a co-defendant because the co-defendant was "the subject of impend-
ing prosecution." If pursuing a legitimate prosecution does not constitute
misconduct, then pursuing a legitimate * * * * information that might
save thousands of lives certainly does not amount to misconduct.
52                    UNITED STATES v. MOUSSAOUI
hibited the district court from issuing its January 30 and August 29
orders granting access to the witnesses. Where the court lacks the
authority to compel production or testimony of a witness, the defen-
dant is not entitled to any remedy for that lack of authority.15 Cf.
United States v. Zabaneh, 837 F.2d 1249, 1259-60 (5th Cir. 1988) ("It
is well established that convictions are not unconstitutional under the
Sixth Amendment even though the United States courts lack power
to subpoena witnesses, (other than American citizens) from foreign
countries."); United States v. Greco, 298 F.2d 247, 251 (2d Cir. 1962)
(holding that there was no constitutional violation even though the
court could not compel production of Canadian witnesses living in
Canada); United States v. Sensi, 879 F.2d 888, 898 (D.C. Cir. 1989)
(holding that there was no constitutional violation even though the
court could not compel production of Kuwaiti witnesses); Autry, 706
F.2d at 1401-03 (holding that there was no constitutional violation
where the court lacked the power to grant judicial immunity); Abbas,
74 F.3d at 512 (same).

                                    II.

   Even though Moussaoui does not have a right to access to the witness-
es,16 I agree with Moussaoui that in the circumstances of this case the
Government may not proceed (and, in fact, has not proceeded) as if
it does not have information from these detainees. In compliance with
its obligations under Brady v. Maryland, 373 U.S. 83 (1963), the
Government has been providing summaries * * * * to the defense.
  15
      I note that if the balance of the separation of powers concerns subse-
quently shifts in favor of Moussaoui * * * *, the district court retains the
flexibility to respond to changed circumstances, and our judicial system
provides numerous opportunities to correct any error, either post-trial or
on collateral review. On the other hand, if access is granted erroneously,
the detriment to the Executive’s interest is permanent—there is no way
to undo the harm created by the interruption * * * *.
   16
      For the reasons stated above, I do not believe that Moussaoui’s Sixth
Amendment rights have been violated. If there had been a violation of
his Sixth Amendment rights, however, I would agree with my colleagues
that the existence of due process rights would "not excuse us from reme-
dying the violation of Moussaoui’s Sixth Amendment rights." Ante at 30
n.17.
                      UNITED STATES v. MOUSSAOUI                         53
Throughout the long history of this case, Moussaoui has based his
requests for access to these detainees on a need to elicit the informa-
tion contained in these * * * * summaries in an admissible form.
Accordingly, I would construe Moussaoui’s filings as containing a
request for admission of the information itself, and I believe that this
question is properly before us.17 Moreover, I note that the analysis of
the materiality of the information and the adequacy of the substitu-
tions is not affected by whether the right is asserted under the Sixth
Amendment or under the Fifth Amendment.

   In analyzing whether to admit the information in the * * * * sum-
maries, we are faced with a request to admit information where the
declarants of the information are completely unavailable because of
legitimate separation of powers reasons. "The right of an accused in
a criminal trial to due process is, in essence, the right to a fair oppor-
tunity to defend against the State’s accusations." Chambers v. Missis-
sippi, 410 U.S. 284, 294 (1973). Thus, to the extent that the
information gives Moussaoui an opportunity to defend against the
Government’s accusations, the materiality and favorability of the
information remains relevant. I concur in Part IV.C.2.a through Part
IV.C.2.c of my colleagues’ opinion, which concludes that Moussaoui
has made a sufficient showing that the information provided by the
witnesses is material and favorable.

   Given this conclusion and the fact that legitimate separation of
powers reasons prohibit the defendant from having any access to the
detainees, I believe that the Fifth Amendment’s guarantee of a funda-
mentally fair trial gives Moussaoui the right to introduce at least some
of this information at trial,18 see Roviaro v. United States, 353 U.S.
17
      I respectfully disagree with the characterization of my analysis as
"[a]pplication of Chambers." Ante at 30 n.17. Instead, this section
addresses whether Moussaoui’s overall due process right to a fundamen-
tally fair trial includes a right to introduce the information at issue here
—a right which Moussaoui has continuously asserted and a question that
I believe is properly before this court.
   18
      The same conclusion would not obtain in the immunity context
because in those cases the defendant’s inability to secure the witness’s
testimony results in part from the independent decision of the witness to
invoke his Fifth Amendment privilege against self-incrimination. Cf.
54                   UNITED STATES v. MOUSSAOUI
53 (1957) (balancing the government’s interest in withholding the
identity of a confidential informant with the defendant’s need for the
information and holding that the defendant’s need for the information
defeated the government’s interest in confidentiality); Jencks v.
United States, 353 U.S. 657 (1957) (holding that the government may
not withhold documents material to the defense on the grounds of
confidentiality and continue to prosecute the defendant); United
States v. Fernandez, 913 F.2d 148 (4th Cir. 1990) (holding that a find-
ing that information is necessary to the defense defeats the govern-
ment’s asserted privilege), even if the form of that information does
not comply in all respects with evidentiary rules, see Chambers, 410
U.S. 284 (holding that exclusion of evidence that was critical to the
defense on the basis of traditional hearsay rules violated due process
where statements had significant indications of reliability).19 This is
not to say that the summaries are admissible in toto. I agree with my
colleagues that "Moussaoui should not be allowed to rely on obvi-
ously inadmissible statements (e.g., statements resting on a witness’
belief rather than his personal knowledge)." Ante at 23. Similarly, the
district court retains the power to exclude irrelevant information and
to require inclusion of additional portions of the summaries, over and
above what Moussaoui seeks to introduce, in the interest of complete-
ness. However, the Government may not, consistent with due process,
rely on legitimate separation of powers principles to prohibit any
access to the detainees, and at the same time, argue that the statements
in the summaries that are based on personal knowledge are inadmissi-
ble because they were made out-of-court and not under oath.

United States v. Mackey, 117 F.3d 24, 28-29 (1st Cir. 1997) (analyzing
under traditional hearsay rules the defendant’s attempt to admit a wit-
ness’s out-of-court statement after the witness invoked his Fifth Amend-
ment privilege against self-incrimination and the court refused to compel
the government to grant immunity).
   19
      One might argue that this course of action gives Moussaoui more
than he might receive under my colleagues’ analysis. If access were
granted and the witnesses refused to testify, Moussaoui would have no
basis to seek admission of the information in the Government’s posses-
sion. My approach protects the Executive’s ability to conduct its war-
making, military, and foreign relations duties, while at the same time
allowing introduction of evidence in Moussaoui’s favor.
                       UNITED STATES v. MOUSSAOUI                          55
   Given that Moussaoui has a right to introduce the information,
which is itself classified, I come to the issue of substitutions. I concur
in Parts V.A through V.C of Chief Judge Wilkins’s opinion, which
direct the district court to aid the parties in crafting acceptable substi-
tutes based on the * * * * summaries20 and to give appropriate instruc-
tions to the jury regarding the source of the information.

                                     III.

   In summary, I concur in Parts I and II of my colleagues’ opinion.
I dissent, however, from my colleagues’ conclusion that separation of
powers principles do not prohibit the district court from granting
access to the witnesses. I do not believe that the district court had the
authority to grant access to alien enemy combatants captured and
detained overseas * * * * the goal of which is to protect American
lives from future terrorist attacks. Because I concur in my colleagues’
assessment of the materiality and favorability of the information pro-
vided * * * * which is found in Part IV.C.2.a through Part IV.C.2.c
of their opinion, I would find that Moussaoui does have a right,
grounded in due process, to introduce the material and favorable
information provided by these detainees that are in the * * * * control
of the United States because legitimate separation of powers princi-
ples prohibit access to the detainees. I also concur in Parts V.A
through V.C of Chief Judge Wilkins’s opinion, dealing with substitu-
tions, to the extent that the analysis is not inconsistent with providing
substitutions for the * * * * summaries.

  20
    I would require substitutions for the * * * * summaries, while my
colleagues would require substitutions for hypothetical deposition testi-
mony based on the summaries. Because, in both cases, the information
in the summaries is all that the district court and the parties have with
which to craft substitutes, I do not believe that this difference appreciably
affects the substitution analysis. In fact, the substitutions will necessarily
be more similar to the * * * * summaries than they will be to hypotheti-
cal deposition testimony.
56                    UNITED STATES v. MOUSSAOUI
GREGORY, Circuit Judge, concurring in part and dissenting in part:

   I concur with my colleagues’ conclusion that the witnesses at issue
in this appeal could provide material, favorable testimony on Mous-
saoui’s behalf. I further concur with Chief Judge Wilkins’ conclusion
that the witnesses’ overseas location does not preclude a finding that
they are within the reach of the Compulsory Process Clause because
they are, for purposes of this litigation, deemed to be in the custody
of the United States.1 I wholeheartedly agree with my colleagues that
  1
    Contrary to the view Judge Williams expresses in her separate opin-
ion, I cannot accept that Moussaoui’s Sixth Amendment right of access
may not exist because of separation of powers principles; this analysis
places the cart before the horse. The Government’s national security con-
cerns do not preclude a finding that a criminal defendant in an Article III
court is entitled to access witnesses; indeed, the whole of the Classified
Information Procedures Act, 18 U.S.C.A. app. 3 (West 2000 & Supp.
2003), is premised on the theory that criminal defendants have rights of
access, in some instances, to information deemed classified by the Exec-
utive branch, notwithstanding separation of powers principles. As CIPA
recognizes, the Government’s national security concerns may override a
defendant’s need for information to the extent that the courts may limit
the form of access; this cannot be read to mean, though, that the defen-
dant’s constitutional rights cease to exist in the face of the Government’s
security considerations. Indeed, if Judge Williams’ assessment were cor-
rect, we would be constrained to conclude that CIPA itself is an uncon-
stitutional encroachment upon the Executive branch, as CIPA regulates,
and, in the absence of a § 6(e) affidavit from the Attorney General, per-
mits the Judiciary to order some form of disclosure of classified informa-
tion in judicial proceedings even though the Executive branch has
determined that the information must be protected based on national
security concerns. See CIPA §§ 1, 5-8.
   With all respect to Judge Williams, every criminal defendant in every
Article III proceeding has a panoply of rights that we are duty-bound to
protect, even in the face of the Government’s interest in keeping sensi-
tive or damaging evidence secure. See, e.g., Chambers v. Mississippi,
410 U.S. 294, 302 (1973) ("Few rights are more fundamental than that
of an accused to present witnesses in his own defense."); Washington v.
Texas, 388 U.S. 14, 19 (1967) ("The right to offer the testimony of wit-
nesses, and to compel their attendance, if necessary, is in plain terms the
right to present a defense . . . . This right is a fundamental element of due
                      UNITED STATES v. MOUSSAOUI                        57
the Government has an absolute right to refuse access to the witnesses
on national security grounds; we shall not, indeed we must not, ques-
tion the Government’s determination that permitting the witnesses to
be deposed would put our nation’s security at risk. See United States
v. Fernandez, 913 F.2d 148, 154 (4th Cir. 1990) ("We are not asked,
and we have no authority, to consider judgments made by the Attor-
ney General concerning the extent to which the information in issue
here implicates national security."). Further, as noted in the majority
opinion, the district court correctly found that the proposed substitu-
tions offered by the Government are not adequate to protect Mous-
saoui’s right to a fair trial. However, as both the district court and the
majority have recognized, the Government’s refusal to comply with

process of law."). The defendant’s rights may have to be satisfied by
some means other than complete disclosure of the information at issue
(or, in this case, complete access to the witnesses), but his rights do not
evaporate simply because the Government’s national security concerns
make satisfying those rights more complicated than in the run-of-the-mill
criminal prosecution. As we said in United States v. Fernandez, 913 F.2d
148 (4th Cir. 1990), "the government is simultaneously prosecuting the
defendant and attempting to restrict his ability to use information that he
feels is necessary to defend himself against the prosecution. Although
CIPA contemplates that the use of classified information be streamlined,
courts must not be remiss in protecting a defendant’s right to a full and
meaningful presentation of his claim to innocence." 913 F.2d at 154.
   Judge Williams asserts that this recognition of the defendant’s consti-
tutional rights impinges on the Executive’s ability to perform its duties
with regard to war-making, national security, and foreign relations. How-
ever, the Executive is not compelled to comply with the district court’s
order to provide access to the witnesses. The Executive branch has in
fact elected not to comply, as is its prerogative. In exchange for electing
not to comply, there must be consequences, true; however, the conse-
quences are, to a great degree, in the control of the Executive. It may
choose to proceed with this prosecution under the limits imposed by the
courts, or it may move the prosecution out of an Article III forum and
into a military tribunal, or it may elect to drop some of the present
charges, and may even indict Moussaoui on alternate charges for which
the evidence in dispute would not be relevant. How to proceed with the
prosecution is a matter for the Executive to decide; how to protect the
integrity of the criminal proceedings is a matter for the Judiciary.
58                    UNITED STATES v. MOUSSAOUI
the district court’s orders necessarily brings with it some consequences.2
See generally CIPA § 6(e)(2) (providing for dismissal of indictment
or other sanction upon Government’s refusal to disclose classified
information when ordered to do so by the district court);3 Jencks v.
United States, 353 U.S. 657, 670-71 (1957) (holding that the Govern-
ment may "invoke its evidentiary privileges [to avoid public disclo-
sure of highly sensitive material] only at the price of letting the
defendant go free. . . . [S]ince the Government which prosecutes an
accused also has the duty to see that justice is done, it is unconsciona-
ble to allow it to undertake prosecution and then invoke its govern-
mental privileges to deprive the accused of anything which might be
material to his defense.") (quoting United States v. Reynolds, 345 U.S.
1, 12 (1953)); Fernandez, 913 F.2d at 162-64 (affirming dismissal of
indictment when Government elected not to disclose classified evi-
dence that was material to the defense). It is in formulating the rem-
edy for the Government’s refusal to comply with the district court’s
order that I must part ways with the majority.4

   The majority directs that the district court itself craft substitutions
for the witnesses’ potential testimony, using portions of the * * * *
summaries designated by Moussaoui, subject to objection by the Gov-
  2
     To be clear: The consequences resulting from the Government’s non-
compliance are not intended as a penalty upon the Government. Rather,
they are a means of protecting the rights of the Defendant, and of protect-
ing the integrity of these judicial proceedings.
   3
     We have stated that this is not, strictly speaking, a CIPA case. See
United States v. Moussaoui, 333 F.3d 509, 514-15 (4th Cir. 2003); see
also slip op. at 22, n.12. Because the witnesses will not be deposed, we
are now primarily concerned with the use of summaries of * * * * state-
ments; these summaries are the sort of documents to which the CIPA is
usually applied. Accordingly, this case has, in my view, moved more
firmly into CIPA territory. My concurrence does not depend solely on
CIPA as a basis for our jurisdiction, however; as the majority concludes,
we have jurisdiction over this appeal pursuant to 18 U.S.C.A. § 3731
(West Supp. 2003).
   4
     Under CIPA, the usual remedy for the Government’s failure to com-
ply with a district court’s disclosure order is dismissal of the indictment.
CIPA § 6(e)(2). However, like the majority and the district court, I
believe that the ends of justice are best served by a circumspect exercise
of discretion in creating an appropriate remedy.
                      UNITED STATES v. MOUSSAOUI                       59
ernment. The majority further instructs that only Moussaoui may
admit into evidence, or elect not to admit, the substitutions, subject,
of course, to the district court’s ruling on admissibility. While I appre-
ciate that the majority’s solution to the difficult problem of ensuring
Moussaoui’s rights is an effort to put him as nearly as possible in the
place where he would be if he were able to examine the witnesses,
I respectfully suggest that this solution places the district court in a
thoroughly untenable position. Moreover, this solution is contrary to
CIPA’s expectation that the Government shall provide proposed sub-
stitutions for classified information, and it essentially places the dis-
trict court in the position of being an advocate in the proceedings.

    The district court has stated, on the record, that the substitutions
previously offered by the Government were necessarily flawed
because they were inherently unreliable, particularly because the
* * * * summaries used in formulating the substitutions were not
made under oath, were taken in circumstances not designed to guaran-
tee reliability, and were not responsive to questions posed by the
defense. Although we may take issue with some of the concerns iden-
tified by the district court, by forcing that court to construct substitu-
tions from the same summaries, we are asking the court to do
something that it has stated cannot be done. It will be difficult—
perhaps impossible—for the district court to credibly prepare substitu-
tions that it would consider admissible given its prior findings on the
reliability of the material from which the substitutions are to be
drawn. We are also asking the district court to do something that is
not anticipated, implicitly or explicitly, by CIPA. The Government,
not the district court, is charged with preparing the substitutes; the
court’s role is to determine whether those substitutes are adequate to
protect the defendant’s rights. CIPA §§ 4, 6(c)(1); see Fernandez, 913
F.2d at 154. By asking the district court to prepare the substitutions,
we are transferring to the court the authority that CIPA vests in the
Government.

   More importantly, as the Government argued in challenging the
defense’s proposed substitutions in the district court, and as that court
found, the purpose of CIPA, or any other equitable remedy imposed
by the courts, is not to offer the defendant a windfall to which he
would not otherwise be entitled. If, as the majority instructs, the sub-
stitutions are based on Moussaoui’s selections from the * * * * sum-
60                    UNITED STATES v. MOUSSAOUI
maries, subject to the Government’s objection but not incorporating
the Government’s own selections, we may be giving the defense an
opportunity to offer a distorted version of the witnesses’ statements,
a result clearly not contemplated by CIPA, nor intended by the majority.5
Additionally, as the majority recognizes, "because many rulings on
admissability—particularly those relating to relevance—can only be
decided in the context of a trial, most of the witnesses’ statements
cannot meaningfully be assessed for admissibility at this time." (Slip
op. at 23). Asking the district court to pick and choose from among
the summaries to craft substitutions for Moussaoui’s use before the
Government’s evidence is forecast is a risky proposition at best. The
* * * * summaries paint a complete, if disjointed, picture of the state-
ments made by the witnesses * * * *; if the summaries are to be used
as a substitution for the witnesses’ testimony, they should be used in
their entirety, subject to the district court’s trial rulings on admissibil-
ity of any given passage to which either party objects, whether on
hearsay grounds, as cumulative, as unduly prejudicial, or upon any
other evidentiary basis.

   Additionally, I disagree with the majority’s decision to vacate the
district court’s order striking the Government’s death notice at this junc-
ture.6
  5
     I also expect that we are setting ourselves out as super-arbiters of the
admission of evidence in this case. If the district court overrules an
objection by the Government to Moussaoui’s proffered materials for
inclusion in the substitutions, for example, it is fair to assume that the
Government might seek to appeal the district court’s ruling. Conversely,
if Moussaoui seeks inclusion of material but the district court sustains the
Government’s objection to the evidence, Moussaoui may seek to appeal.
This court is not in a position to make evidentiary rulings; indeed, it is
the district court’s purview to do so. As the majority recognizes, the dis-
trict court is far more familiar with the record and the facts of this case
than are we. The construct proposed by the majority will, I fear, lead to
unnecessary piecemeal review of the district court’s rulings with regard
to the substitutions it has been tasked to prepare, a review we are ill-
equipped to conduct.
   6
     The majority leaves open the possibility that if the substitutions
crafted by the district court are inadequate, or if the jury is not properly
instructed as to the circumstances of the substitutions and their reliabil-
                      UNITED STATES v. MOUSSAOUI                         61
   In a prosecution under the Federal Death Penalty Act, l8 U.S.C.A.
§ 3591-3598 (West 2000 & Supp. 2003), the fact finder is required to
consider whether any mitigating factors weigh against imposing a
sentence of death. One potential mitigating factor specifically identi-
fied in the Act is the defendant’s role in the offense:

     (a) Mitigating factors.—In determining whether a sentence
     of death is to be imposed on a defendant, the finder of fact
     shall consider any mitigating factor, including the following:

                                    ...

          (3) Minor participation.—The defendant is pun-
          ishable as a principal in the offense, which was
          committed by another, but the defendant’s partici-
          pation was relatively minor, regardless of whether
          the participation was so minor as to constitute a
          defense to the charge.

18 U.S.C.A. § 3592(a)(3). In other words, if a defendant is guilty of
an offense, but played a small part in it, the jury (or, in a bench trial,
the judge) could find that he was not sufficiently culpable to warrant
the imposition of the death penalty.

   Moussaoui argues that the witnesses could offer testimony that
would show he did not participate in an act that directly resulted in
death: they would testify, he contends, that he did not have an active
role in the planned September 11 attack, nor did he know of the plan
and fail to disclose that knowledge to investigators, who might have
been able to use that knowledge to prevent the attack, when he was

ity, the death notice could be stricken and other sanctions could be
imposed. In my view, however, Moussaoui’s inability to question the
witnesses critically impairs his ability to prepare a defense, particularly
(though not solely) as to a potential death sentence. Accordingly, as
explained more fully below, if Moussaoui must proceed to trial on the
basis of substitutions rather than the witnesses’ testimony, as we all agree
he must, the death penalty should be removed from the range of possible
sentences Moussaoui may face.
62                   UNITED STATES v. MOUSSAOUI
taken into custody and questioned prior to the attack. Moussaoui’s
theory of the case, as we understand it, is that even though he is a
member of al Qaeda who has pledged his allegiance to Osama bin
Laden, and even though he was willing to engage in terrorist acts, and
was indeed training to participate in terrorist acts, he was not involved
in the terrorist acts that occurred on September 11, 2001, nor did he
know of the plans before the attack took place. Instead, his participa-
tion was to involve later attacks, attacks that may or may not have
been planned to occur in the United States or against this country’s
interests abroad. We cannot know to any degree of certainty whether
the witnesses at issue would absolve Moussaoui of any responsibility
for any part of the September 11 operation, or knowledge of the
planned attack, nor do we know if a jury would find credible any such
testimony. However, because the Government has exercised its right
to preclude Moussaoui from examining the witnesses, and based on
the * * * * summaries in the present record, we must assume for pres-
ent purposes that they would so testify.

   Even if Moussaoui is permitted to admit substitutions derived from
the * * * * summaries, those substitutions cannot be considered a
functional equivalent of live (or deposition) testimony, nor are they
adequate or sufficient to substitute for testimony. Cf. Old Chief v.
United States, 519 U.S. 172, 187-89 (1997) (recognizing that stipula-
tion "may be no match for the robust evidence that would be used to
prove" the stipulated fact). Because the summaries are not responses
to the questions that Moussaoui would ask if given the opportunity to
depose the witnesses, and because the jury will not be able to see the
witnesses and judge their credibility, use of the summaries will neces-
sarily place severe limits on the evidence Moussaoui can present in
his defense, particularly during the penalty phase of a capital proceed-
ing. The ultimate question that must be resolved to determine whether
Moussaoui is eligible for the death penalty is this: Did he participate
in the September 11 attack, or know of the attack in advance? If
Moussaoui cannot ask this question of the witnesses who have direct
knowledge, he is undeniably and irretrievably handicapped in his abil-
ity to defend himself from a sentence of death. The Government may
argue that no one, other than Moussaoui himself, has stated he was
not involved. Moussaoui has no access to those who could exonerate
him from death eligibility, and the jury will not have any evidence
upon which to base a finding in this regard except, possibly, for
                      UNITED STATES v. MOUSSAOUI                         63
Moussaoui’s own testimony, which he is not obligated to provide.
Moussaoui will not be able to offer the most relevant evidence with
which he might be able to avoid the death penalty.

   To leave open the possibility of a sentence of death given these
constraints on Moussaoui’s ability to defend himself would, in my
view, subvert the well-established rule that a defendant cannot be sen-
tenced to death if the jury is precluded from considering mitigating
evidence pertaining to the defendant’s role in the offense. See, e.g.,
Lockett v. Ohio, 439 U.S. 586, 604, 608 (1978). See also Skipper v.
South Carolina, 476 U.S. 1, 5 (1986); United States v. Jackson, 327
F.3d 273, 299 (4th Cir. 2003) ("During sentencing in a capital case,
the factfinder may ‘not be precluded from considering, as a mitigat-
ing factor, any aspect of a defendant’s character or record and any of
the circumstances of the offense that the defendant proffers as a basis
for a sentence less than death.’") (quoting Lockett, 438 U.S. at 604).
A sentence of death requires "a greater degree of reliability" than any
lesser sentence. Lockett, 438 U.S. at 604 (citing Woodson v. North
Carolina, 428 U.S. 280, 304-05 (1976)).

   Here, the reliability of a death sentence would be significantly
impaired by the limitations on the evidence available for Moussaoui’s
use in proving mitigating factors (if he is found guilty). Although it
has been repeated often enough to have the ring of cliche, death is dif-
ferent. It is the ultimate penalty, and once carried out, it is irrevocable.
A sentence of death cannot be imposed unless the defendant has been
accorded the opportunity to defend himself fully; it cannot be
imposed without the utmost certainty, the fundamental belief in the
fairness of the result. Because Moussaoui will not have access to the
witnesses who could answer the question of his involvement, he
should not face the ultimate penalty of death. Accordingly, I would
uphold the district court’s sanction to the extent that it struck the Gov-
ernment’s death notice. On this basis, I must dissent.